Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 1 of 72 Page ID #:369



        VACHE A. THOMASSIAN (S.B. #289053)
    1   vache@kjtlawgroup.com
        CASPAR JIVALAGIAN (S.B. #282818)
    2   caspar@kjtlawgroup.com
        KJT LAW GROUP LLP
    3   230 N. Maryland Ave., Suite 306
        Glendale, CA 91206
    4   Telephone: 818.507.8525
    5
        CHRISTOPHER A. ADAMS (S.B. #266440)
    6   ca@AdamsEmploymentCounsel.com
        ADAMS EMPLOYMENT COUNSEL
    7   4740 Calle Carga
        Camarillo, CA 93012
    8   Telephone: 818.425.1437
    9   Attorneys for Plaintiff Juan Guzman-Lopez,
        on behalf of himself and all others similarly
   10   situated
   11   Additional Attorneys listed on the next page
   12
                               UNITED STATES DISTRICT COURT
   13
                             CENTRAL DISTRICT OF CALIFORNIA
   14

   15
        JUAN M. GUZMAN-LOPEZ,                             Case No.: 2:19-cv-04358-R-GJS
   16   individually and on behalf of all others
        similarly situated,                   DECLARATION OF
   17
                         Plaintiff,           CHRISTOPHER A. ADAMS IN
   18
                                              SUPPORT OF PLAINTIFF JUAN M.
   19          v.                             GUZMAN-LOPEZ’S MOTION FOR
                                              CLASS CERTIFICATION
   20   THE AMERICAN BOTTLING                 Date: December 2, 2019
   21   COMPANY, a corporation; KEURIG-DR. Time: 10:00 AM
        PEPPER, INC., a corporation; and DOES Place: Courtroom 880, 8th Floor
   22                                         Judge: Hon. Manuel L. Real
        1-20, inclusive
   23                        Defendants.
   24

   25

   26

   27

   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
                                                      1
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 2 of 72 Page ID #:370



        Brian R. Short (SBN 236140)
    1   Brian@ShortLegal.com
        Dorota A. James (SBN 309933)
    2   Dorota@ShortLegal.com
        ShortLegal, APC
    3   350 10th Ave., Suite 1000
        San Diego, California 92101
    4   Telephone: 619.272.0720
        Facsimile: 619.839.3129
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
                                                      2
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 3 of 72 Page ID #:371




    1                   DECLARATION OF CHRISTOPHER A. ADAMS
    2   I, Christopher A. Adams, state and declare:
    3          1.      I am an attorney duly licensed to practice law before all courts in the
    4   State of California. I am an attorney with the law practice of Adams Employment
    5   Counsel and I, along with co-counsel, represent Juan M. Guzman-Lopez (“Plaintiff”)
    6   in this action against American Bottling Company and Keurig-DR. Pepper, Inc.
    7   (collectively, “Defendants”). I have personal knowledge of the facts set forth herein
    8   and, if called and sworn in as a witness, could and would testify competently thereto.
    9          2.      I submit this Declaration in support of Plaintiff Juan M. Guzman-
   10   Lopez’s Motion for Class Certification (“Plaintiff's Motion”).
   11          3.      Attached as Exhibit A is a true and correct copy of Dr Pepper Snapple
   12   Group California Wage and Hour Compliance Policies, bearing Bates nos.
   13   ABC000091 to ABC000096, that was produced by Defendants in response to
   14   discovery requests in this case.
   15          4.      Attached as Exhibit B is a true and correct copy of Keurig DrPepper U.S.
   16   Timekeeping, Overtime, Meal Period & Rest Break Policy for Non-Exempt
   17   Employees, bearing Bates nos. ABC000284 to ABC000289, that was produced by
   18   Defendants in response to discovery requests in this case.
   19          5.      Attached as Exhibit C is a true and correct copy of the Declaration of
   20   Plaintiff Juan M. Guzman-Lopez.
   21          6.      Attached as Exhibit D is a true and correct copy of the Declaration of
   22   Laquitta Robinson.
   23          7.      Attached as Exhibit E is a true and correct copy of the Declaration of
   24   Miguel Aguilar.
   25          8.      Attached as Exhibit F is a true and correct copy of the Declaration of
   26   Blake Allen.
   27          9.      Attached as Exhibit G are true and correct copies of selected pages from
                                                      1
   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 4 of 72 Page ID #:372




    1   the rough transcript of the October 25, 2019 deposition of Defendants’ Person Most
    2   Knowledgeable, Maung Lin.
    3          10.     Attached as Exhibit H, is a true and correct copy of the Declaration of
    4   Santiago Benavidez.
    5          11.     Attached as Exhibit I, is a true and correct copy of the Declaration of
    6   Justin Betanzos.
    7          12.     Defendant Keurig-Dr. Pepper, Inc., formerly Dr. Pepper-Snapple Group,
    8   Inc., is a nationwide conglomerate and makers of various assortments of soft drinks.
    9          13.     Defendant The American Bottling Company is a subsidiary of Keurig-
   10   Dr. Pepper, Inc. offering bottling services and the distributor of Dr. Pepper affiliated
   11   soft drinks.
   12          14.     On April 16, 2019, Plaintiff filed his Class Action Complaint (the
   13   “Complaint”) for damages in the State of California Superior Court, Los Angeles
   14   County (Case No. 19STCV13050).
   15          15.     The Complaint alleges nine causes of action: (1) Failure to Pay
   16   Minimum Wages; (2) Failure to Pay Overtime Wages; (3) Failure to Provide Meal
   17   Periods; (4) Failure to Provide Rest Periods; (3) Failure to Pay Minimum and
   18   Overtime Wages; (5) Failure to Furnish Accurate Wage Statements; (6) Failure to
   19   Maintain Required Records; (7) Failure to Pay All Wages Due to Discharged and
   20   Quitting Employees; (8) Unfair Business Practices (California Business and
   21   Professions Code §§ 17200, et seq.); and (9) Failure to Reimburse for Business
   22   Expenditures and Losses. Plaintiff brought this action as a putative Class action
   23   seeking to represent a Class of current and former persons employed by Defendants
   24   in California as non-exempt employees during the period commencing four years
   25   prior to the filing of the Complaint (April 16, 2015) through the final disposition of
   26   this action (the “Class”). On September 11, 2019, Plaintiff amended the Complaint
   27   to assert a representative claim under the California Private Attorneys General Act
                                                      2
   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 5 of 72 Page ID #:373




    1   (“PAGA”).
    2          16.    In response, on May 15, 2019, Defendants filed their Answer to the
    3   Complaint, and shortly thereafter, on May 20, 2019, Defendants removed this action
    4   to this Court pursuant to the Class Action Fairness Act of 2005.
    5          17.    Pursuant to the Court’s June 5, 2019 Order (Dkt. #10) and Federal Rules
    6   of Civil Procedure, Rule 26(f), on June 19, 2019, the parties met-and-conferred to
    7   discuss this matter in general, including initial disclosures. As part of this meeting,
    8   the parties discussed the possibility of resolving this matter informally and
    9   expeditiously through private mediation, which would include a stay on formal
   10   discovery and conducting targeted, informal discovery.
   11          18.    Unfortunately, that same month, on June 26, 2019, the Honorable
   12   Manuel L. Real passed away.
   13          19.    Considering the parties’ intention to conserve resources through private
   14   mediation and avoid costly classwide discovery, the parties contacted mediators to
   15   inquire as to the earliest available mediation date. Unfortunately, the earliest available
   16   mediation date of the three agreed-upon, experienced wage-and-hour mediators was
   17   October 23, 2019 with Lisa Klerman.
   18          20.    Since the inception of this case, Plaintiff has vigorously pursued
   19   classwide discovery both informally and formally.
   20          21.    As mentioned earlier, in light of the parties’ intention to attend
   21   mediation, the parties agreed to stay formal discovery preferring to conduct informal,
   22   targeted discovery.
   23          22.    That said, the parties did exchange initial disclosures pursuant to Federal
   24   Rules of Civil Procedure, Rule 26(a)(1), on July 3, 2019.               Defendants’ initial
   25   disclosures were inadequate. Specifically, Defendants failed to disclose the names of
   26   any witnesses and failed to produce any documents, including their relevant wage-
   27   and-hour policies.
                                                      3
   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 6 of 72 Page ID #:374




    1          23.    At that time, Plaintiff did not object, because of the parties’ agreement
    2   to stay formal discovery, and Defendants would produce such information and
    3   documents informally. (Id. at ¶ 13.)
    4          24.    That said, Plaintiff has since met-and-conferred with Defendants about
    5   obtaining this information, including putative Class members’ contact information.
    6          25.    As to the production of the Class members’ contact information, the
    7   parties agreed to the process described in Belaire-West Landscape v. Superior Court,
    8   149 Cal. App. 4th 554 (2007) and the use of a third-party administrator. To that end,
    9   on October 16, 2019, Defendants provided the administrator with the names of 945
   10   individuals. The next day, October 17, 2019, the administrator sent the Belaire-West
   11   notices to those individuals. Unfortunately, even providing for a truncated opt-out
   12   period of 10-days, Plaintiff only received the Class contact information on October
   13   29, 2019 — one day before the class certification deadline.
   14          26.    Furthermore, upon receiving notice of the Court’s August 21, 2019
   15   Order denying the parties’ stipulation to extend the class certification deadline, that
   16   same day, on August 21, 2019, Plaintiff served written discovery on Defendants.
   17   More than a month later, on September 30, 2019, Defendants produced some
   18   documents. That said, since then, Defendants have continuously been producing
   19   documents in tranches, the latest of which was on October 29, 2019.
   20          27.    Similarly, on August 21, 2019, Plaintiff served deposition notices of
   21   Defendants’ person most knowledgeable for September 5, 2019 and September 6,
   22   2019. On September 3, 2019, Defendants objected to these depositions stating,
   23   among other things, that Defendants are unavailable on those dates. To that end, the
   24   depositions were rescheduled for October 18, 2019.               Unfortunately, due to a
   25   transportation incident outside of the control of Plaintiff on the morning of October
   26   18, 2019, the deposition was rescheduled to October 25, 2019. As a result of this
   27   delay and the unavailability of Defendants’ person most knowledgeable, Plaintiff only
                                                      4
   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 7 of 72 Page ID #:375




    1   received the rough transcript of the deposition on October 29, 2019.
    2          28.    Defendants’ corporate records indicate there are 4,502 putative class
    3   members in California locations, and Defendants’ removal papers indicated as much.
    4          29.    Plaintiff’s counsel are experienced in prosecuting class action lawsuits,
    5   including wage and hour class actions, and can competently represent the Class.
    6          30.    Adams Employment Counsel and KJT Law Group LLP are qualified to
    7   handle this litigation because we are experienced in litigating wage-and-hour
    8   violations in both individual and class and representative action cases. Adams
    9   Employment Counsel and KJT Law Group LLP and have handled and are currently
   10   handling numerous wage-and-hour class action lawsuits, including the following:
   11       Culinart Wage and Hour Cases, Case No. JCCP 4892 (San Diego Superior
              Court) (appointed class counsel);
   12
            Bordbar v. Enterprise Rent-A-Car Co of San Francisco, LLC, Case No. 30-
   13         2017-00960085-CU-OE-CX (Orange County Superior Court) (appointed class
              counsel);
   14
            Brandon Boring v. BRS Roofing Inc., Case No. BC662106 (Los Angeles
   15         Superior Court) (appointed class counsel);
            Marshon Toney v. Beacon CBHM, LLC, Case No. 30-2016-00889964-CU-OE-
   16
              CXC (Orange County Superior Court) (appointed class counsel);
   17       Roberto Mojica v. Sunrise Dairy Inc. dba Sunrise Distribution, Case No.
   18
              BC664342 (Los Angeles Superior Court) (appointed class counsel);
            Jennifer Adaimy v. Green Dot Corporation, Case No. BC669410 (Los Angeles
   19         Superior Court) (currently litigating);
   20       Mary Ryan v. iPic Gold Class Entertainment, LLC, Case No. 6888633 (Los
              Angeles Superior Court) (appointed class counsel);
   21       Eguizubal v. Community Restaurants, Inc., Case No. BC687917 (Los Angeles
   22         Superior Court) (currently litigating);
            Jonathan Mamuyac v. FedEx Freight, Inc., Case No. 2:18-cv-04905-SVW-
   23
              (SKx) (United States District Court, Central District of California) (resolved);
   24       Erica Hernandez v. J.C. Penny Corporation, Inc., Case No. BC705668 (Los
              Angeles Superior Court) (currently litigating);
   25
            Mike Boyadzhyan v. Bridgestone Retail Operation, Case No. BC621145 (Los
   26         Angeles Superior Court) (currently litigating);
   27
                                                      5
   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 8 of 72 Page ID #:376




    1       Luis Pulido Sanchez v. South East Employee Leasing Services, Inc., Case No.
             BC690372 (Los Angeles Superior Court) (currently litigating);
    2
            Carlos Ramirez v. Deluxe Entertainment Services Group, Inc., Case No.
    3        BC705669) (Los Angeles Superior Court) (currently litigating);
            Jose Martinez Rodriguez v. FHI, LLC, Case No. RIC1809267 (Riverside
    4
             Superior Court) (currently litigating);
    5       Amilcar Ulloa v. L&R Auto Parks, Inc., Case No. BC706958 (Los Angeles
             Superior Court) (currently litigating);
    6
            Norayr Nazinyan v. BLS Limousine of Los Angeles, Inc., Case No. BC669411
    7        (Los Angeles Superior Court) (currently litigating);
    8       Mya Johnson v. Scottrade, Inc., Case No. 662105 (Los Angeles Superior Court)
             (resolved);
    9       Rita Laferre v. Conrad’s Restaurant, Inc., Case No. EC068541 (Los Angeles
   10        Superior Court) (resolved);
            Modesto Amarillas v. Panna, LLC dba Pizzeria Delfina, Case No. CGC-16-
   11        555274 (San Francisco Superior Court) (currently litigating);
   12       Valerie Lozano v. FedEx Ground Package Systems, Inc., Case No. BC706958
             (Los Angeles Superior Court) (currently litigating);
   13
            Sevada Yaghobimasihi v. Bryant Ranch Prepack, Case No. BC621145 (Los
   14        Angeles Superior Court) (resolved); and
   15
            Andy de Jesus v. Clean Energy Fuels Corp., Case No. BC669412 (Los Angeles
             Superior Court) (currently litigating).
   16       Sonia Sanchez v. Trattoria Amici Americana LLC, Case No. BC711657 (Los
   17        Angeles Superior Court) (currently litigating);
            Rosa Molina v. SZNW Hospitality, LLC., Case No. BC711658 (Los Angeles
   18        Superior Court) (currently litigating);
   19       Nikki Larkins v. The Cheesecake Factory, Inc., Case No. 18GDCV00063 (Los
             Angeles Superior Court) (currently litigating);
   20       Jihwan Kim v. DemandForce, Inc., Case No. CGC-18-570997 (San Francisco
   21        Superior Court) (currently litigating);
            Destiny Velasquez v. ABC Phones of North Carolina, Inc., Case No.
   22
             18STCV00916 (Los Angeles Superior Court) (currently litigating);
   23       Artemisa Guerra v. M.D. Surgical Solutions, LLC., Case No. BC722772 (Los
             Angeles Superior Court) (currently litigating);
   24
            Karina Abarca v. GHP Management Corp., Case No. 18STCV04856 (Los
   25        Angeles Superior Court) (currently litigating)
   26       Lofreshia Anderson v. Hathaway-Sycamores Child & Family Services, Case
             No.
   27        19STCV01042 (Los Angeles Superior Court) (currently litigating);
                                                      6
   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 9 of 72 Page ID #:377




    1       Isaac Gutierrez v. HF Cox, Inc., Case No. 18STCV00279 (Los Angeles
             Superior
    2        Court) (currently litigating);
    3       Jascha Dlugatch v. Ambulnz Health, LLC, Case No. 18STCV00385 (Los
             Angeles
    4
             Superior Court) (currently litigating);
    5       Lico Alvarado v. Ferguson Enterprises, Inc., Case No. 8:19-CV-00379 (U.S.
             Central
    6
             District Court) (currently litigating);
    7       Gerardo Garcia v. Pep Boys of CA., Manny, Moe, & Jack, Case No. 01-18-
             0004-
    8
             7122 (American Arbitration Association) (currently arbitrating);
    9       Edgar Rodriguez-Fonseca v. Herbert Malarkey Roofing, Co., Case No.
   10        19STCV01237 (Los Angeles Superior Court) (currently litigating);
            Tanya Arakelian v. Public Storage, Case No. 19STCV01191 (Los Angeles
   11        Superior
   12        Court) (currently litigating);
            Emma Bonilla v. Dazian, LLC, Case No. 19STCV01195 (Los Angeles Superior
   13        Court) (currently litigating);
   14       Bobby Graham v. Route 66 Transportation, Inc., Case No. CIVDS1904190
             (San
   15
             Bernardino Superior Court) (currently litigating);
   16       Jamal Holcomb v. Weiser Security Services, Inc., Case No. 2:19-CV-2108
             (U.S.
   17
             Central District Court) (currently litigating);
   18       Sulin Huisar v. Applied Behavioral Consultants, Inc., Case No.
             CIVDS1909249
   19
             (San Bernardino Superior Court) (currently litigating);
   20       Juan Guzman-Lopez v. American Bottling Co., et al., Case No. 19STCV13050
   21
             (Los
             Angeles Superior Court) (currently litigating);
   22       Alberto Antonio v. California Banquet Corporation, Case No. 19STCV14846
   23        (Los
             Angeles Superior Court) (currently litigating); and
   24       Guillermo Padilla v. Dewey Services, Inc., Case No. 19STCV15617 (Los
   25        Angeles
             Superior Court) (currently litigating).
   26
               31.    My firm, Adams Employment Counsel, is actively and continuously
   27
                                                      7
   28
        Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
        Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 10 of 72 Page ID
                                  #:378



  1   practicing in employment litigation, in both individual and class actions, in Superior
  2   Courts and Federal District Courts throughout the State. Likewise, KJT Law Group
  3   LLP is actively and continuously practicing in employment litigation in both
  4   individual and class actions in Superior Courts and Federal District Courts throughout
  5   the State.
  6          32.    I received a B.A. in Philosophy and a minor in Spanish from University
  7   of California, Los Angeles in 2006. I received a law degree from University of
  8   California, Hastings in 2009 where I graduated cum laude. During law school, I was
  9   a legal extern to the Honorable Charles R. Breyer of the U.S. District Court, Northern
 10   District of California, and a summer associate at the law firm of O’Melveny & Myers
 11   LLP, a major international law firm.
 12          33.    I was admitted to the California State Bar in the Fall of 2009. I am
 13   admitted to practice in all state courts in California.
 14          34.    Upon admission to the bar, I practiced employment law at the Los
 15   Angeles office of O’Melveny & Myers LLP. As a member of the O’Melveny &
 16   Myers LLP’s Labor and Employment Department, I specialized in a range of labor
 17   and employment disputes, including those involving wage-and-hour violations
 18   (individual and class action), employment discrimination, workplace harassment,
 19   wrongful termination, retaliation, workplace safety and health violations, unfair labor
 20   practices, and invasion of privacy. I successfully resolved these disputes in state and
 21   federal courts (at both the trial and appellate levels), before various administrative
 22   agencies, and through alternative dispute resolutions. Importantly, I was responsible
 23   for the day-to-day management of numerous wage-and-hour class and representative
 24   actions at a given time. In this position, I engaged in all possible types of discovery,
 25   alternate dispute resolutions; and motion practice related to wage-and-hour class
 26   actions, including preparing motions for summary judgment and oppositions to class
 27   certifications; defending and taking depositions; propounding and responding to class
                                                    8
 28
      Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
      Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 11 of 72 Page ID
                                  #:379



  1   discovery; attending mediations; and preparing motions for preliminary and final
  2   approval of class action settlements.
  3          35.    In addition, while at O’Melveny & Myers LLP, I prepared employment
  4   law presentations for employer clients and other employment attorneys covering a
  5   wide range of employment topics, and co-authored two employment law articles: “An
  6   Employer Guide to Navigating the Patient Protection and Affordable Care Act,”
  7   Bloomberg Law Reports, Labor & Employment (May 24, 2010) and “Evolution and
  8   Application of the Faithless Servant Doctrine,” Bloomberg Law Reports (March 15,
  9   2010).
 10          36.    In December 2014, my next employment was as an associate attorney
 11   with LightGabler LLP. In this role, I continued representing private clients in
 12   employment matters, including wage-and-hour class and representative actions, and
 13   handling the day-to day litigation of those matters.
 14          37.    In 2015, my next employment was as a counsel attorney with Nevers,
 15   Palazzo, Packard, Wildermuth & Wynner, PC. As before, in this role, I continued
 16   representing private clients in employment matters, including wage-and-hour class
 17   and representative actions, and handling the day-to day litigation of those matters.
 18          38.    I started my own law practice, Adams Employment Counsel, in 2016.
 19   Since then, I have represented numerous employees in disputes with their employers,
 20   including litigating over 40 wage-and-hour class and representative actions
 21   mentioned above.
 22          39.    I continue to actively seek to develop my knowledge of California wage-
 23   and-hour law. I am an active member of the California Bar Employment Section, and
 24   regularly consult with other employment attorneys regarding cutting-edge
 25   developments in California wage-and-hour law.
 26          40.    As to co-counsel, Vache Thomassian is one of the founding partners of
 27   KJT Law Group LLP. He earned his Juris Doctor from Loyola Law School in Los
                                                    9
 28
      Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
      Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 12 of 72 Page ID
                                  #:380



  1   Angeles where he studied Civil Rights litigation as well as Genocide law. Prior to
  2   law school, he earned a Bachelor of Arts degree in Legal Studies from the University
  3   of California, Berkeley. He also has a Masters of International Affairs from Columbia
  4   University’s School of International and Public Affairs (SIPA) where his area of
  5   concentration was Economic and Political Development with a specialization in
  6   International Conflict Resolution. While at Columbia, he was a Luys Foundation
  7   Scholar working with an international network of Armenian students from top
  8   universities around the world. He became a member of the State Bar of California in
  9   March 2013, and has been an active member in good standing continuously since
 10   then.
 11           41.   Caspar Jivalagian is also a founding partner of KJT Law Group LLP.
 12   Prior to KJT Law Group LLP, Mr. Jivalagian worked with several prominent law
 13   firms throughout the Los Angeles area specializing in complex litigation. Mr.
 14   Jivalagian acquired extensive judicial experience while clerking with a Superior Court
 15   Judge. He earned his Juris Doctor from Southwestern University School of Law in
 16   Los Angeles. He became a member of the State Bar of California in June 2012 and
 17   has been an active member in good standing continuously since then.
 18           42.   My firm is fully committed to prosecuting this action against Defendant
 19   to achieve successful outcome for the Class and has resources to do so.
 20           I declare under penalty of perjury that the foregoing is true and correct to the
 21   best of my knowledge and recollection.
 22           Executed this 30th day of October 2019, in Los Angeles, California.
 23
                                                /s/ Christopher A. Adams
 24                                             Christopher A. Adams
 25

 26

 27
                                                    10
 28
      Declaration of Christopher A. Adams In Support of Plaintiff Juan M. Guzman-Lopez’s Motion for
      Class Certification – Case No. 2:19-cv-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 13 of 72 Page ID
                                  #:381




                             EXHIBIT A

                                                                  Exhibit Page 001
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 14 of 72 Page ID
                                  #:382




                                                                  Exhibit Page 002
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 15 of 72 Page ID
                                  #:383




                                                                  Exhibit Page 003
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 16 of 72 Page ID
                                  #:384




                                                                  Exhibit Page 004
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 17 of 72 Page ID
                                  #:385




                                                                  Exhibit Page 005
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 18 of 72 Page ID
                                  #:386




                                                                  Exhibit Page 006
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 19 of 72 Page ID
                                  #:387




                                                                  Exhibit Page 007
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 20 of 72 Page ID
                                  #:388




                             EXHIBIT B

                                                                  Exhibit Page 008
     Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 21 of 72 Page ID
                                       #:389




        U.S. Timekeeping, Overtime, Meal Period & Rest Break Policy for Non-Exempt Employees

      Effective Date: January 1, 2019                            Policy Contact: Benefits
      Responsible Department: Human Resources

      PURPOSE
      Keurig Dr Pepper Inc. and its affiliates and subsidiaries (“KDP”) is committed to ensuring that its non-exempt
      employees are paid for all hours worked and receive appropriate meal periods and rest breaks. This U.S.
      Timekeeping, Overtime, Meal Period and Rest Break Policy for Non-exempt Employees (“Policy”) supports that
      commitment.

      SCOPE
      All non-exempt, U.S. employees except:
           • Where mandated by state law
           • Employees governed by a Collective Bargaining Agreement (“CBA”)
           • Where Department of Transportation (“DOT”) regulations indicate otherwise.
      The applicable state law, CBA and/or DOT regulation shall control to the extent inconsistent with these policies.

      DEFINITIONS
      Non-exempt employees. Non-exempt employees are regular KDP employees who are paid wages on an hourly
      basis and receive premium pay for all hours worked in excess of 40 in a workweek as required by the Fair Labor
      Standards Act (“FLSA”), or as otherwise required by law.

      Exempt Employees. Exempt employees are regular KDP employees who are exempt from the overtime premium
      pay requirements of the FLSA and applicable state laws based on their salary and duties. Such employees
      generally receive a fixed salary that is intended to compensate them for all hours worked in a workweek
      (regardless of the number of hours worked), including hours worked in excess of 40 in a workweek.

      Hours worked. Generally, all hours which an employee spends at work (e.g., in his or her designated KDP
      location), less an unpaid meal break, are considered “hours worked.” Hours Worked does not include an
      employee’s normal commute time to/from work, or time spent traveling to/from and attending non-work related
      appointments during KDP’S regular work hours. Also, special rules apply when non-exempt employees engage in
      business travel. Please see your local HR for the appropriate travel pay practice.

      POLICY STATEMENT
      Wage and hour laws may vary from state-to-state or even on a local basis. This Policy cannot, and is not intended
      to, cover all topics and difference of every state and local law regulation. Consequently, you will receive local
      guidance regarding any state-specific or local requirements/practices that may vary from or supplement Company
      policies. Specific state laws may be posted within the workplace on the Employment Law posters for additional
      information. All questions or concerns should be raised with your manager and/or HR Business Partner.

      Timekeeping is administered in accordance with the Fair Labor Standards Act (“FLSA”) and other applicable federal
      and state laws. The data collected by Kronos stands as KDP’s official record of time and attendance information.

      All non- exempt employees:

              •    Are not permitted to work “off the clock”; they must clock in before beginning work. Employees who
                   believe they have not been paid for all hours worked must immediately report their concern to their


ABC000284                                                                                                  ExhibitCONFIDENTIAL
                                                                                                                  Page 009
     Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 22 of 72 Page ID
                                       #:390


                    manager and/or HR Business Partner.
                •   Must clock out for unpaid meal periods and clock back in before returning to work.
                •   Must obtain prior supervisor or manager approval and must clock out if leaving the work location for
                    personal reasons (other than for unpaid meal breaks), and must clock back in on their return to work.
                •   Must not clock out if leaving the work location to conduct Company business during scheduled work
                    time.
                •   Must not work overtime without prior approval from the direct supervisor. Any non-exempt
                    employee who works overtime without management approval must be paid the overtime pay, but
                    may be subject to disciplinary action.
                •   May not clock in prior to their scheduled start times except as set forth below.
                •   Must not alter, falsify or tamper with time records or record time on another employee’s time record.
                    Doing so will result in disciplinary action, up to and including termination.

      TIMEKEEPING PROCESS

      Schedules

      •     Work schedules are entered and maintained in Kronos. Department Manager is responsible for notifying
            Payroll when schedules change so that changes can be made in Kronos.
      •     All non-worked hours eligible for pay must be recorded, (i.e. CTO/PTO, Vacation, Sick, CAFÉ Time,
            Bereavement, Jury Duty, etc.)
      •     The employee and their Manager are responsible for ensuring that employee timekeeping is being recorded
            appropriately and approved timely.

      If an employee changes schedules, the Manager must notify payroll by the Thursday before the scheduled pay date
      to ensure the employee has the correct schedule assigned for payroll processing.

      Clocking In and Out

      Exempt employees are not required to clock in and out on a regular basis as they are paid a salary, but exempt
      employees are required to request time off, such as requests and use of CTO/PTO, Vacation, Sick and CAFE Time,
      Bereavement, Jury Duty, etc.

      If work is being performed at different Company locations in the same work day, you will generally begin the shift
      when you arrive at the first location and will end when you depart the last location.

      Legacy Keurig Green Mountain (Legacy KGM):
      Non-exempt employees must clock in and out at a designated Time Clock, via the Kronos Web Timestamp on an
      internet connected computer or, if approved, via the mobile Kronos app. An ID Badge or Badge Number is
      required for purpose of clocking in and out.

      Legacy Dr Pepper Snapple Group (Legacy DPS):
      Non-exempt employees must clock in and out by one of the following three (3) methods: (a) time clocks; (b)
      handheld devices; or (c) computer and/or manual entry.

      No employee may clock in or out for another employee.




      Confidential: For Internal Use Only                                                             Page 2 of 6

ABC000285                                                                                                 ExhibitCONFIDENTIAL
                                                                                                                 Page 010
     Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 23 of 72 Page ID
                                       #:391


      PRE-SHIFT AND POST-SHIFT ACTIVITIES

      If a non-exempt employee is required by the Company to wear specific garments or equipment prior to beginning
      work, the employee must clock in before putting on the garments or equipment. When removing the garments or
      equipment at the end of the shift, the employee must not clock out until after having removed the items.

      Changing Employees’ Clock-In and Clock-Out Times

      •     To ensure employees are appropriately compensated for their time worked, a Manager may not unilaterally
            change employee clock-ins or clock-outs. Modifications to time reported by an employee shall be limited to
            the correction of administrative errors, and changes may not reduce any actual time worked. Any such
            correction(s) shall be made after the Manager has discussed the error and proposed correction with the
            employee.

      •     All corrections to employee clock-in or clock-out time must have a reason entered on the corrected time
            noting why the correction was made.

      •     If an employee believes he or she has not been paid for all hours worked, or their time card has been changed
            without their knowledge, the employee should contact HR Shared Services (legacy KGM) or HR Solutions
            (legacy DPS), who will work with the employee and their Manager to resolve the situation.

      Timecard Approval

      •     Supervisors must review and approve the timecards of their Hourly direct reports on Monday of a pay week
            by 9:00 am EST (Legacy KGM) and 10:00 AM CST (Legacy DPS) or an alternative time communicated by
            Payroll.


      UNPAID MEAL PERIODS

      Non-exempt, employees are required to take at least one (1) unpaid meal break each shift. The unpaid meal break
      should be no less than 30 minutes and no longer than one (1) hour.

      During unpaid meal periods, non-exempt employees will be relieved of all duties and responsibilities. Non-exempt
      employees must clock out at the beginning of their meal period and clock back in at the end of their meal period.
      Non-exempt employees who do not take their unpaid meal period may be subject to disciplinary action, up to and
      including termination. If non-exempt employees perform any work during their unpaid meal period, or if they are
      not permitted to take a full meal period, they must report this immediately to their supervisor or HR so that KDP
      can ensure that such employees are properly paid for all hours worked.

      Absent unusual circumstances and approved by their direct supervisor, all non-exempt employees are not
      permitted to work through their unpaid meal period in order to leave work earlier than scheduled.

      California Only
      For non-exempt employees, working and residing in the state of California, who works five (5) or more hours in the
      workday will be provided with a thirty (30) minute unpaid meal period. If the employee works more than ten (10)
      hours in a day, a second thirty (30) minute paid meal period will be provided before the end of ten (10) hours of
      work.

      If the employee’s total hours worked in a workday are 6 hours or less, the employee may, with the agreement of
      the Company, choose to voluntarily waive the meal period for that day.




      Confidential: For Internal Use Only                                                             Page 3 of 6

ABC000286                                                                                                 ExhibitCONFIDENTIAL
                                                                                                                 Page 011
     Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 24 of 72 Page ID
                                       #:392


      If the employee’s hours of work in any workday are more than ten (10) hours, but not more than twelve (12)
      hours, and the employee has taken their first meal period as described above, the employee may, with the
      agreement of the Company, choose to voluntarily waive the second meal period. If the employee works more than
      12 hours in any workday, the second meal period may not be waived.


      PAID REST BREAKS

      KDP provides non-exempt employees at least two 15 minute paid rest breaks during a regular full-time shift, and
      complies with any laws that require additional paid rest breaks. Employees are expected to follow any rest break
      schedule set by their supervisor. Employees are not permitted to leave Company premises while on paid rest
      breaks. In extraordinary circumstances, and in a limited capacity, employees may request additional unpaid breaks
      for personal reasons – management has discretion to approve or deny such requests.

      California Only
      KDP authorizes and permits non-exempt employees who work and reside in the state of California a number of
      paid ten (10) minute rest breaks based on the quantity of time the employee works in a given work day.
      Specifically, employees are authorized and permitted to take the following number of rest periods based on the
      total number of hours worked:

      If you work this number of hours in a day,               You are permitted to take this number of ten (10)
                                                               minute, paid rest breaks:
                          Less than 3.5 hours                                            0
                       3.5 hours up to 6 hours                                           1
                        6 hours up to 10 hours                                           2
                       10 hours up to 14 hours                                           3
                       14 hours up to 18 hours                                           4

      OVERTIME

      KDP complies with all federal and state laws that require premium or overtime pay for certain hours worked. If a
      non-exempt employee performs any work after clocking out for the day (for example, by responding to emails or
      phone calls during the evening), the employee must inform their supervisor or HR of the time spent working after
      clocking out so that the time can be adjusted to capture the additional hours worked.

      Except in situations where non-exempt employees are scheduled to work more than 40 hours in a workweek, non-
      exempt employees may not work overtime (e.g., more than 40 hours in any work week) without the prior written
      approval of their supervisor. Non-exempt employees with hours worked in excess of 40 hours during a workweek
      will be paid premium pay as required by law, but may be subject to disciplinary action if the overtime was not
      approved in advance. To the extent that the laws of the state in which a non-exempt employee works require
      additional premium payment in certain circumstances (e.g., on a daily basis), KDP complies with such laws. As a
      reminder, paid holidays (where no work is performed), Combined Time Off (“CTO”/Paid Time Off (“PTO”), and
      CAFE time are not considered “hours worked” for purposes of determining whether an employee is eligible for
      premium overtime pay in a particular workweek.

      TRAVEL TIME

      Travel time to and from an employee’s home is generally not considered hours worked, as it is normal commute
      time. If a non-exempt employee is required to travel between worksites during the employee’s workday, such
      travel time is considered “hours worked” and the employee will be compensated for the time. In addition, under
      certain circumstances, travel to a location other than the Company (i.e. to a required training or conference in
      another city or state) may constitute hours worked if the Company requires such travel.


      Confidential: For Internal Use Only                                                           Page 4 of 6

ABC000287                                                                                               ExhibitCONFIDENTIAL
                                                                                                               Page 012
     Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 25 of 72 Page ID
                                       #:393



      TRAINING TIME

      KDP will compensate you for your attendance at orientations, company-required continuing education, meetings,
      lectures, and training programs under the following conditions:

      •     Attendance is mandatory; or
      •     Company required meeting, course or lecture is directly related to your job; or
      •     You are notified by your manager that you are required to attend such meetings, lectures or trainings.

      Participation in company-required continuing education, orientation programs, training programs and work-
      related meetings is considered working time therefore, must be recorded and compensated.

      TIME OFF REQUESTS

      Employees are expected to request time off in accordance with established absenteeism and tardiness policies or
      other like policies as well as the guidelines established by the employee’s department.

      Employees and their direct supervisors are responsible for approving the time off and ensuring that it is captured
      in the Kronos system. The employee is responsible to ensure the time has been deducted from their accrual
      balance.

      As a reminder, KDP takes seriously its obligation to pay all employees for all hours worked. If an employee
      believes he or she has not been paid for all hours worked, or their time card has been changed without their
      knowledge and consent, the employee should immediately contact their HR Business Partner, who will work
      with the employee and their Manager to resolve the situation. This includes any work that an employee
      performs after clocking out for the day.

      This policy may be modified or terminated in KDP’s sole discretion.

      NON-COMPLIANCE

      Any non-compliance of this policy may result in disciplinary action, up to and including termination of
      employment. KDP reserves the right to notify the appropriate law enforcement authorities of any unlawful activity
      and to cooperate in any investigation of such activity. KDP does not consider conduct in violation of this policy to
      be within an individual’s scope, employment or obligations, or the direct consequence of the discharge of an
      individual’s duties. Accordingly, to the extent permitted by law, KDP reserves the right not to defend or pay any
      damages awarded against any individual that result from a violation of this policy.

      Any individual requested to undertake an activity which that individual reasonably believes is in violation of this
      policy must provide a written or verbal complaint to the individual’s manager, the Human Resources Department
      or as provided in the Code of Conduct.

      RELATED DOCUMENTS
      Code of Conduct
      Combined Time Off (CTO) Policy (Legacy KGM)
      Wage and Hour Compliance Policy (Legacy DPS)
      California Wage and Hour Compliance Policy (Legacy DPS)
      *Attendance Policy
      *Travel Pay Policy




      Confidential: For Internal Use Only                                                              Page 5 of 6

ABC000288                                                                                                  ExhibitCONFIDENTIAL
                                                                                                                  Page 013
     Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 26 of 72 Page ID
                                       #:394


      *Please see the appropriate policy of your individual Legacy Company (i.e. Legacy DPS or Legacy KGM), as these
      policies have not been harmonized.

      POLICY HISTORY

         Version                Review History                                   Approved By

             1                December 31, 2018                         Chief Human Resources Officer




      Confidential: For Internal Use Only                                                            Page 6 of 6

ABC000289                                                                                                ExhibitCONFIDENTIAL
                                                                                                                Page 014
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 27 of 72 Page ID
                                  #:395




                             EXHIBIT C

                                                                  Exhibit Page 015
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 28 of 72 Page ID
                                             #:396


                   VACHE A. THOMASSIAN (S.B. #289053)
              1    vache@kjtlawgroup.com
                   CASPAR JIVALAGIAN (S.B. #282818)
              2    caspar@kjtlawgroup.com
                   KJT LAW GROUP LLP
              3    230 N. Maryland Ave., Suite 306
                   Glendale, CA 91206
              4    Telephone: 818.507.8525
              5
                   CHRISTOPHER A. ADAMS (S.B. #266440)
              6    ca@AdamsEmploymentCounsel.com
                   ADAMS EMPLOYMENT COUNSEL
              7    4740 Calle Carga
                   Camarillo, CA 93012
              8    Telephone: 818.425.1437
              9    Attorneys for Plaintiff Juan Guzman-Lopez,
                   on behalf of himself and all others similarly
             10    situated
             11    Additional Attorneys listed on the next page
             12
                                              UNITED STATES DISTRICT COURT
             13
                                            CENTRAL DISTRICT OF CALIFORNIA
             14

             15
                   JUAN M. GUZMAN-LOPEZ,                                     Case No.: 2:19-cv-04358-R-GJS
             16    individually and on behalf of all others
                   similarly situated,                                       DECLARATION OF PLAINITFF
             17
                                            Plaintiff,                       JUAN M. GUZMAN-LOPEZ IN
             18
                                                                             SUPPORT OF MOTION FOR
             19            v.                                                CLASS CERTIFICATION
             20    THE AMERICAN BOTTLING
             21    COMPANY, a corporation; KEURIG-DR.
                   PEPPER, INC., a corporation; and DOES
             22    1-20, inclusive
             23                             Defendants.
             24

             25

             26
             27

             28
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez in Support of
                                                                                             Motion forExhibit
                                                                                                        Class    Certification
                                                                                                               Page 016
                                                                         1
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 29 of 72 Page ID
                                             #:397


                   Brian R. Short (SBN 236140)
              1    Brian@ShortLegal.com
                   Dorota A. James (SBN 309933)
              2    Dorota@ShortLegal.com
                   ShortLegal, APC
              3    350 10th Ave., Suite 1000
                   San Diego, California 92101
              4    Telephone: 619.272.0720
                   Facsimile: 619.839.3129
              5

              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez in Support of
                                                                                             Motion forExhibit
                                                                                                        Class    Certification
                                                                                                               Page 017
                                                                         2
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 30 of 72 Page ID
                                             #:398



              1                       DECLARATION OF JUAN M. GUZMAN-LOPEZ
              2    I, Juan M. Guzman-Lopez, declare:
              3            1.      I make this statement based on my personal knowledge, and if needed,
              4    I could competently testify to the matters set forth in this declaration, and that this
              5    Declaration may be used to support the claims in the lawsuit.
              6            2.      I am the named plaintiff and class representative in Guzman-Lopez v.
              7    The American Bottling Company, Inc., et al., Case No. 2:19-cv-04358-R-GJS. I
              8    understand that this case is a class and Private Attorneys General Act (“PAGA”)
              9    representative action against The American Bottling Company (“TBAC”) and

             10    Keurig-Dr. Pepper, Inc. (“Dr. Pepper”) (collectively named “employer” or “KDP”).

             11    In this lawsuit, I allege on a class and collective basis that KDP failed (1) to pay

             12
                   minimum, regular, overtime and regular wages; (2) to authorize and permit rest

             13
                   breaks; (3) to provide compliant meal breaks; (4) to reimburse employees for
                   employment related expenses; (5) to provide accurate itemized wage statements; and
             14
                   (6) to timely pay wages due upon separation of employment.
             15
                           3.      I am a former employee of The American Bottling Company and
             16
                   Keurig-Dr. Pepper, Inc. and I currently reside in West Los Angeles, California.
             17
                           4.      I am in no way related to anyone associated with, or working for, KJT
             18
                   Law Group LLP, Adams Employment Counsel, or ShortLegal, APC.
             19
                           5.      To the best of my knowledge, I have no conflicts of interest with any
             20
                   other class members in this case.
             21
                           6.      To the best of my ability, I have put the interests of the class members
             22
                   above my own. I have chosen to forgo my opportunity to potentially recover a
             23
                   greater amount if I were to pursue my claims individually in favor of presenting my
             24
                   case as a class action and PAGA representative action. Indeed, in my role as a class
             25
                   representative, I have been deposed by KDP on two separate occasions and attended
             26
                   an all-day mediation.
             27

             28
                                                                         1
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez     in Support of
                                                                                                      Exhibit Page 018
                                                                                             Motion for Class Certification
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 31 of 72 Page ID
                                             #:399



              1            7.      I worked at TBAC and Dr. Pepper as a merchandiser from December 4,
              2    2017 to September 18, 2018 at their facility in Vernon, California. I was a full-time,
              3    non-exempt employee working about 40-50 hours per week. During my
              4    employment with KDP, my hourly rate was $13.85 per hour.
              5            8.      As a merchandiser, my job responsibilities were to drive to various
              6    storefronts throughout Los Angeles County in order to set up promotional signs and
              7    stock-up on merchandise under the Keurig-Dr. Pepper banner. I was also
              8    responsible for maintaining the warehouse to ensure they were clear and clean from
              9    any products.

             10            9.      During my employment with KDP, I was subject to, and required to

             11    follow the written policies in the “Dr Pepper Snapple Group Employee Handbook,”

             12
                   including the California Addendum to The Employee Handbook. This included

             13
                   KDP’s policy on Rest Periods that stated “[B]ecause rest periods are paid time,
                   employees should remain on the premises.” This policy and the employee handbook
             14
                   applied to all non-exempt employees in California, like me. I am unaware of any
             15
                   policies of KDP, either written or otherwise, which would permit me to leave the
             16
                   premises during my rest periods. As a result, all of my rest periods were controlled
             17
                   by my employer and I often was forced to forgo an opportunity to leave the job site
             18
                   to get a snack or a drink or make phone calls to my friends and family in privacy
             19
                   when I chose to do so.
             20
                           10.     The locations where I worked were often very crowded and there was
             21
                   no privacy. As a result, I would have preferred to go somewhere private to make
             22
                   phone calls where I was discussing private matters. However, due to KDPs policies
             23
                   that required me to stay at my job site where it was often crowded with people I did
             24
                   not know, I could not make these calls or engage in other activities in the presence
             25
                   of KDP’s retail clients. KDP asked that I maintain a professional appearance at all
             26
                   times and therefore whenever I was at the job site, including on rest breaks, I did not
             27
                   have the freedom to act or do as I pleased. However, if I was allowed to leave the
             28
                                                                         2
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez     in Support of
                                                                                                      Exhibit Page 019
                                                                                             Motion for Class Certification
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 32 of 72 Page ID
                                             #:400



              1    job site – even for just a few minutes during my long shifts – I would have been able
              2    to speak with my family and friends about private matters or relax. I felt that
              3    because KDP required me to maintain a professional appearance at the job sites, I
              4    was constantly being watched and never had the freedom to relax. In fact, due to
              5    KDP’s on-site rest period policies, while I was out on my routes I felt that the only
              6    time that I had the full freedom to relax and rest was when I went to the restroom
              7    and it was empty. Otherwise, I felt like I was under the constant scrutiny of KDP.
              8            11.     KDP did not maintain any fix cap or maximum on the number of
              9    projects, stores, or appointments per day that can be assigned to each merchandiser.

             10    In fact, it was the opposite. KDP’s system prioritizes high volume of projects per

             11    day and encourages the merchandisers to handle as many assignments as possible.

             12
                   Consistent with this, almost every day my supervisor or the merchandiser manager,

             13
                   Herman Perez, would contact me during my shift to add additional routes to my
                   daily schedule. As a result, I was under a continuous pressure to complete my
             14
                   routes as fast as I could and move on to the next project.
             15
                           12.     I would receive my daily route list on my company issued or my
             16
                   private cell phone usually around midnight. Every morning before I left my home
             17
                   and visited my first store, I would review the route list to familiarize myself with it
             18
                   and get ready for my shift. And because the first store location of the day varied
             19
                   each day, this always included determining my first store of the day and mapping
             20
                   the route to that store. I would also check my phone for any display orders made by
             21
                   the store managers. The orders describe the type of display the store managers
             22
                   wanted me to create in theirs stores. I would also review the information regarding
             23
                   the quantity of products ordered by my assigned stores for the day. I was never
             24
                   compensated for the time I spent reviewing my daily routes or the store orders. To
             25
                   my knowledge, other KDP’s employees who held the position as a “merchandiser”
             26
                   would receive their schedules in the same manner and at the same time. They would
             27

             28
                                                                         3
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez     in Support of
                                                                                                      Exhibit Page 020
                                                                                             Motion for Class Certification
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 33 of 72 Page ID
                                             #:401



              1    also need to spend time to review their varying daily routes and orders but were not
              2    paid for that time by KDP.
              3            13.     Additionally, I was regularly required by my supervisors and the
              4    merchandiser manager at KDP to pick up so called “repack” boxes from KDP’s
              5    local branch before I started my daily routes. I had to take the boxes to my assigned
              6    stores to repack merchandise from cardboard boxes damaged by the customer or
              7    during delivery. I was never paid for the time I traveled from my home to the KDP
              8    branch to pick-up the repack boxes and the time I traveled from the KDP branch to
              9    my first store location. I believe other employees were subject to the same practice. I

             10    was also never reimbursed for the mileage expenses between KDP and the retail

             11    location when I did these repacks.

             12
                           14.     On multiple occasions, upon my arrival at a store, I had to wait for the

             13
                   truck delivering the merchandise before I could start stocking it and/or making
                   displays. These delivery delays would put even more time pressure on me to
             14
                   complete all the routes assigned to me for the day. I would frequently work shifts
             15
                   that were longer than twelve hours, but I was not compensated for the hours worked
             16
                   in excess of twelve hours because the merchandiser manager, Herman Perez,
             17
                   refused to authorize that overtime. KDP expected their employees to work off-the
             18
                   clock in order to complete their job duties. To my knowledge, other merchandisers
             19
                   were subject to the same practice.
             20
                           15.     Ever so often, I would be assigned ten to twelve stores a day which
             21
                   would force me to forgo any meal and rest breaks during my shifts. I knew that if I
             22
                   failed to finish my scheduled assignments, I would be reprimanded or terminated by
             23
                   KDP management. The KDP management knew that I was unable to take my meal
             24
                   and rest breaks, but they were only concerned about whether my Attestation form
             25
                   indicated that a meal break was recorded – not whether I actually took a meal break.
             26
                           16.     After a period of time where I used my own cell phone, KDP issued to
             27
                   me a company phone that I was required to have it on me at all times, including my
             28
                                                                         4
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez     in Support of
                                                                                                      Exhibit Page 021
                                                                                             Motion for Class Certification
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 34 of 72 Page ID
                                             #:402



              1    rest and meal breaks, to ensure I was reachable by my supervisors, managers, KDP
              2    sales representatives, and clients every time when they wanted to contact me. To my
              3    knowledge, all other merchandisers were required to carry cell phones all the time
              4    during their shifts while on and/or off the premises of their prescribed job locations.
              5            17.     Often, the company-issued cellphone would not work, therefore, I
              6    carried my personal cell phone to be able to communicate with my supervisor,
              7    retailers, and clients at all times. In fact, as explained below, Herman Perez would
              8    contact me on my personal phone to provide with additional assignments.
              9            18.     During my employment with KDP, my merchandiser manager, Herman

             10    Perez, always kept pressuring me about work. He would frequently call me on the

             11    company-issued phone or/and my private cell phone during my breaks to discuss the

             12
                   progress of my daily routes. On rare occasions, when I decided not to answer the

             13
                   phone while on break, Mr. Perez would get upset and asked why I did not answer
                   my phone. While exchanging my complaints about inability to take meal and rest
             14
                   breaks with other merchandisers, I learned it was a common practice of KDP’s
             15
                   supervisors and managers to contact their subordinates during rest and meal breaks
             16
                   to discuss work related issues.
             17
                           19.     In addition to managers and supervisors, I would receive phone calls
             18
                   from sellers and retailers who would contact me regarding the status, quantity, etc.
             19
                   of client’s orders. I would get calls from sellers and retailers at any time during the
             20
                   day, including my meal and rest breaks and I was expected by KDP to immediately
             21
                   answer these calls.
             22
                           20.     Because of the KDP’s policy requiring its employees to remain on
             23
                   premises during the rest breaks and, also, due to an inherent problem with leaving a
             24
                   half-finished stocking and/or display in a store, I almost always stayed on the
             25
                   premises during my rest breaks to comply with KDP’s policy and attend the
             26
                   merchandise to ensure the safety of the customers. I also never was informed by
             27
                   anyone at KDP or anywhere else that I could ever leave the job site to take my rest
             28
                                                                         5
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez     in Support of
                                                                                                      Exhibit Page 022
                                                                                             Motion for Class Certification
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 35 of 72 Page ID
                                             #:403



              1    breaks. KDP’s policy was that because I was being paid, I was expected to be there
              2    and ready to assist if anything came up. To my best knowledge, other employees
              3    were subject to the same policies.
              4            21.     In addition, I believed KDP had the ability to use the GPS system on
              5    the cell phone to track its employees’ movement and position at all times. I was
              6    fearful that if I left the premises I may be subject to discipline for leaving the
              7    premises on a rest break.
              8            22.     Typically, I was eating my lunches while driving from one store
              9    location to another store, because there was no time otherwise to take a lunch break

             10    and I was under a lot of pressure to do my work as efficiently as possible.

             11            23.     I would clock in and out for lunches because I had to follow the

             12
                   instruction of the timekeeping app on my cell phone, but I rarely took my 30-minute

             13
                   uninterrupted compliant lunch breaks. My time recording app would not allow me to
                   enter all my daily hours worked and the completed routes, unless I punched out and
             14
                   in for my breaks.
             15
                           24.     On multiple occasions, I would be required to take a rest and/or meal
             16
                   break later than allowed by the law. The breaks were usually late because I would
             17
                   get a call from my direct supervisor requesting I finish stocking-up the merchandise
             18
                   or cleaning up the work area before I could take a break. Also, sometimes the store
             19
                   manager of the store where I am working, would request that I finish stocking-up
             20
                   the merchandise or cleaning up the work area before I leave for my lunch break. In
             21
                   those instances, KDP management instructed me to finish the assignment before
             22
                   taking my lunch break. Oftentimes, this resulted in me taking my lunch break after
             23
                   the fifth hour of my shift.
             24
                           25.     The paystubs I received from KDP during my employment with the
             25
                   company were confusing and inaccurate. They did not list all the miles I drove
             26
                   during the pay period and did not include the rate used to calculate my mileage
             27
                   reimbursement. On multiple occasions, I would bring these issues to my manager’s
             28
                                                                         6
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez     in Support of
                                                                                                      Exhibit Page 023
                                                                                             Motion for Class Certification
DocuSign Envelope ID: 2D2AFDCF-371D-415B-A489-F05F347E5ADD
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 36 of 72 Page ID
                                             #:404



              1    attention, but I never got any clarification to my inquiries. To my knowledge, all
              2    other merchandisers did not understand how their mileage reimbursement was
              3    calculated based on reviewing their paystubs. In fact, to my knowledge, no
              4    merchandiser, including myself, received any documentation demonstrating the
              5    amount of miles driven during the pay period and how those miles were reimbursed.
              6            26.     In addition, I was always concerned whether I was paid the proper
              7    hourly rate for my work. For an unknown reason, The Notice to Employee that KDP
              8    provided me when I started working did not contain my rate of pay as required by
              9    law. This was especially confusing, because the hourly rate listed on my paystubs

             10    was much lower than the hourly rate for merchandisers supposedly-guaranteed

             11    under the Labor Union Agreement between KDP and my union. I learned from

             12
                   other employees they did not understand the difference between the Labor Union

             13
                   wage scale, which we believed applied to the union members, including myself, and
                   the actual hourly rate we were paid.
             14
                           27.     During my employment with KDP, I attempted to bring all these wage-
             15
                   related irregularities to the KDP H.R. Department, but it never addressed these
             16
                   issues. Similarly, I brought these issues to my merchandiser manager, but I felt that
             17
                   my inquiries or comments were never well received and that I was being
             18
                   reprimanded for doing so. As a result, I felt pressure from my merchandiser
             19
                   manager not to discuss these wage issues.
             20
                           I declare under penalty of perjury that the foregoing is true and correct to the
             21
                   best of my knowledge and recollection.
             22                            10/30/2019
                           Executed this _______ day of October 2019, in West Los Angeles, California.
             23

             24
                                                                        ________________________
             25
                                                                             Juan M. Guzman-Lopez
             26
             27

             28
                                                                         7
                                                             Declaration of Plaintiff Juan M. Guzman-Lopez     in Support of
                                                                                                      Exhibit Page 024
                                                                                             Motion for Class Certification
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 37 of 72 Page ID
                                  #:405




                             EXHIBIT D

                                                                  Exhibit Page 025
DocuSign Envelope ID: 1C7BDF72-2B98-4CC5-9AD5-28F45CFC49E3
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 38 of 72 Page ID
                                             #:406



              1
                   KJT LAW GROUP LLP
              2    Vache A. Thomassian (SBN 289053)
                   vache@kjtlawgroup.com
              3
                   Caspar Jivalagian (SBN 282818)
              4    caspar@kjtlawgroup.com
              5
                   230 N. Maryland Ave., Suite 306
                   Glendale, CA 91206
              6    Tel: 818-507-8525
              7
                   ADAMS EMPLOYMENT COUNSEL
              8    Christopher A. Adams (SBN 266440)
              9
                   ca@AdamsEmploymentCounsel.com
                   4740 Calle Carga
             10    Camarillo, CA 93012
             11    Telephone: 818-425-1437

             12    Attorneys for Plaintiff, Juan M. Guzman-
             13    Lopez

             14
                                               UNITED STATES DISTRICT COURT
             15
                                            CENTRAL DISTRICT OF CALIFORNIA
             16

             17
                   Juan M. Guzman-Lopez, individually and            Case No.: 2:19-cv-04358-R-GJS
             18
                   on behalf of all others similarly situated,
             19
                                            Plaintiffs,
             20                                                      DECLARATION OF LAQUITTA
                           v.
                                                                     ROBINSON
             21
                   The American Bottling Company; a
             22    Corporation; Keurig-Dr. Pepper, Inc., and
             23    DOES 1-20, inclusive,

             24

             25                             Defendants.

             26
             27

             28
                                                                 1
                                                                                        Exhibit Page 026
                                               DECLARATION OF LAQUITTA ROBINSON
DocuSign Envelope ID: 1C7BDF72-2B98-4CC5-9AD5-28F45CFC49E3
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 39 of 72 Page ID
                                             #:407



              1                          DECLARATION OF LAQUITTA ROBINSON
              2    I, LaQuitta Robinson, declare and state as follows:
              3            1.      I am over 18 years of age and a resident of the State of California. I
              4    have personal knowledge of the facts and statements set forth in this declaration.
              5    And if called upon to testify, I could and would testify competently thereto.
              6            2.      I am a former employee of The American Bottling Company and
              7    Keurig-Dr. Pepper, Inc. (“KDP”), located in Vernon, CA. My employment with
              8    KDP was from approximately May 7, 2018 to approximately September 23, 2019. I
              9    was a full-time employee working about 40-50 hours per week, and I was a non-
             10    exempt, hourly employee. My pay rate was approximately $23.17 an hour. During
             11    my employment, I held the position of Lead Machine Operator
             12            3.      As a Lead Machine Operator at KDP, my duties included running the
             13    machines, driving the forklift, labeling products, making the beverages, filling,
             14    ordering, packing, training, and more. I was responsible for operation and
             15    monitoring various manual and automated equipment and production process. I was
             16    in charge of replenishing materials and maintaining cleanliness of equipment and
             17    production areas. I inspected the production run and repaired equipment as needed.
             18            4.      During my employment with KDP, I was subject to the “Dr Pepper
             19    Snapple Group Employee Handbook” and the policies contained in that handbook.
             20    This included KDP’s policy on Rest Periods that stated “[B]ecause rest periods are
             21    paid time, employees should remain on the premises”. Also, beginning on January 1,
             22    2019, I was subject to the KDP’s “U.S Timekeeping, Overtime, Meal Periods &
             23    Rest Break Policy for Non-Exempt Employees” policy. Like the employee
             24    handbook this policy also stated “Employees are not permitted to leave Company
             25    premises while on paid rest breaks.” This policy and the employee handbook
             26    applied to all non-exempt employees in California, like me.
             27            5.      During my Rest Break I was not relieved of all duties and not free from
             28    control under my employers. KDP required all employees to remain on call by
                                                                 2
                                                                                           Exhibit Page 027
                                               DECLARATION OF LAQUITTA ROBINSON
DocuSign Envelope ID: 1C7BDF72-2B98-4CC5-9AD5-28F45CFC49E3
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 40 of 72 Page ID
                                             #:408



              1    ordering employees to keep their radio phones and pagers on even during rest
              2    periods. Under such circumstances, I was not compensated for my missed rest break
              3    with the California Rest Break Premium.
              4            6.      Throughout my employment with KDP, I was not always consistently
              5    provided always me with a “duty free” complete thirty minute meal period before
              6    the 5th hour. In addition, I was not given a second Meal Break when I worked more
              7    than ten hours. Due to high pressure and understaffing I was asked to clock out and
              8    continue working during my Meal Break. Under such circumstances, I was not
              9    compensated of my missed meal break with the California Meal Break Premium.
             10            7.      Throughout my employment with KDP, my employers failed to pay me
             11    my proper premium overtime pay for all hours worked and/or holidays. I was
             12    expected to work more than 40 hours per week in order to finish my assigned tasks
             13    and I believe my wage statements do not accurately reflect my hours worked.
             14            8.      Throughout my employment with KDP, the only way for me to clock-
             15    in to record my hours worked was using the Kronos time clock that was located in
             16    the break room. To do this, each day, I needed to wait in a line of about 10 people
             17    before I could clock-in, which would take approximately 5-7 minutes. As there was
             18    no other way for other employees and I to clock-in, we had no choice but to wait in
             19    line. As a result, it was necessary for me to arrive at least 10 minutes early, before
             20    the start of my scheduled shift and clocking back in after my Meal Break. KDP
             21    expected their employees to work off the clock In order to complete tasks. I was not
             22    paid for my work off-the-clock.
             23            I declare under penalty of perjury under the laws of the State of California
             24    that the foregoing is true and correct.
             25
                                           10/30/2019
                                                                               Compton
             26    EXECUTED this ____ day of October __, 2019 at ______________________,
             27    California.
             28
                                                                3
                                                                                         Exhibit Page 028
                                               DECLARATION OF LAQUITTA ROBINSON
DocuSign Envelope ID: 1C7BDF72-2B98-4CC5-9AD5-28F45CFC49E3
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 41 of 72 Page ID
                                             #:409



              1
                                                                      ___________________
              2                                                         LaQuitta Robinson
              3

              4

              5

              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                               4
                                                                                  Exhibit Page 029
                                               DECLARATION OF LAQUITTA ROBINSON
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 42 of 72 Page ID
                                  #:410




                               EXHIBIT E


                                                                  Exhibit Page 030
DocuSign Envelope ID: EE9CDA10-11E4-4B0B-9D8F-449E42595411
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 43 of 72 Page ID
                                             #:411



              1
                   KJT LAW GROUP LLP
              2    Vache A. Thomassian (SBN 289053)
                   vache@kjtlawgroup.com
              3
                   Caspar Jivalagian (SBN 282818)
              4    caspar@kjtlawgroup.com
              5
                   230 N. Maryland Ave., Suite 306
                   Glendale, CA 91206
              6    Tel: 818-507-8525
              7
                   ADAMS EMPLOYMENT COUNSEL
              8    Christopher A. Adams (SBN 266440)
              9
                   ca@AdamsEmploymentCounsel.com
                   4740 Calle Carga
             10    Camarillo, CA 93012
             11    Telephone: 818-425-1437

             12    Attorneys for Plaintiff, Juan M. Guzman-
             13    Lopez

             14
                                               UNITED STATES DISTRICT COURT
             15
                                             CENTRAL DISTRICT OF CALIFORNIA
             16

             17
                   Juan M. Guzman-Lopez, individually and            Case No.: 2:19-cv-04358-R-GJS
             18
                   on behalf of all others similarly situated,
             19
                                            Plaintiffs,
             20                                                      DECLARATION OF MIGUEL
                           v.
                                                                     AGUILAR
             21
                   The American Bottling Company; a
             22    Corporation; Keurig-Dr. Pepper, Inc., and
             23    DOES 1-20, inclusive,

             24

             25                             Defendants.

             26
             27

             28
                                                                 1
                                                                                        Exhibit Page 031
                                                  DECLARATION OF MIGUEL AGUILAR
DocuSign Envelope ID: EE9CDA10-11E4-4B0B-9D8F-449E42595411
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 44 of 72 Page ID
                                             #:412



              1                             DECLARATION OF MIGUEL AGUILAR
              2    I, Miguel Aguilar, declare and state as follows:
              3            1.       I am over 18 years of age and a resident of the State of California. I
              4    have personal knowledge of the facts and statements set forth in this declaration.
              5    And if called upon to testify, I could and would testify competently thereto.
              6            2.       I am a former employee of The American Bottling Company and
              7    Keurig-Dr. Pepper, Inc. (“KDP”), located in Vernon, CA. My employment with
              8    KDP was from approximately 2017 to the present. I am a full-time employee and a
              9    non-exempt, hourly employee. I held the position of a Forklift Driver.
             10            3.       During my employment with KDP, I was subject to the “Dr Pepper
             11    Snapple Group Employee Handbook” and the policies contained in that handbook.
             12    This included KDP’s policy on Rest Periods that stated “[B]ecause rest periods are
             13    paid time, employees should remain on the premises”. Also, beginning on January 1,
             14    2019 I was subject to the KDP’s “U.S Timekeeping, Overtime, Meal Periods & Rest
             15    Break Policy for Non-Exempt Employees” policy. Like the employee handbook this
             16    policy also stated “Employees are not permitted to leave Company premises while
             17    on paid rest breaks.” This policy and the employee handbook applied to all non-
             18    exempt employees in California, like me.
             19            4.       During my Employment with KDP the policies in the employee
             20    handbook applied to me. These policies of not being able to leave the premises
             21    during rest breaks were enforced by KDP management. In fact, I was given verbal
             22    warnings for not being on-call during my breaks and I was threatened by
             23    management to not leave the premise or I would be terminated.
             24            5.       During my Rest Break I was not relieved of all duties and not free from
             25    control under my employers. KDP required all employees to remain on call by
             26    ordering employees to keep their radio phones and pagers on even during rest
             27    periods. Under such circumstances, I was never paid an additional one hour of pay
             28    for my missed rest break.
                                                                  2
                                                                                            Exhibit Page 032
                                                  DECLARATION OF MIGUEL AGUILAR
DocuSign Envelope ID: EE9CDA10-11E4-4B0B-9D8F-449E42595411
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 45 of 72 Page ID
                                             #:413



              1            I declare under penalty of perjury under the laws of the State of California
              2    that the foregoing is true and correct.
              3                                     10/29/2019
                                                                                 Vernon
              4    EXECUTED this ____ day of October __, 2019 at ______________________,
              5    California.
              6

              7                                                  ___________________________________
                                                                         MIGUEL AGUILAR
              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                                    3
                                                                                          Exhibit Page 033
                                                  DECLARATION OF MIGUEL AGUILAR
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 46 of 72 Page ID
                                  #:414




                               EXHIBIT F


                                                                  Exhibit Page 034
DocuSign Envelope ID: E818D9E1-DA39-45EB-B2DB-966AFFF5D0D7
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 47 of 72 Page ID
                                             #:415



              1
                   KJT LAW GROUP LLP
              2    Vache A. Thomassian (SBN 289053)
                   vache@kjtlawgroup.com
              3
                   Caspar Jivalagian (SBN 282818)
              4    caspar@kjtlawgroup.com
              5
                   230 N. Maryland Ave., Suite 306
                   Glendale, CA 91206
              6    Tel: 818-507-8525
              7
                   ADAMS EMPLOYMENT COUNSEL
              8    Christopher A. Adams (SBN 266440)
              9
                   ca@AdamsEmploymentCounsel.com
                   4740 Calle Carga
             10    Camarillo, CA 93012
             11    Telephone: 818-425-1437

             12    Attorneys for Plaintiff, Juan M. Guzman-
             13    Lopez

             14
                                              UNITED STATES DISTRICT COURT
             15
                                            CENTRAL DISTRICT OF CALIFORNIA
             16

             17
                   Juan M. Guzman-Lopez, individually and            Case No.: 2:19-cv-04358-R-GJS
             18
                   on behalf of all others similarly situated,
             19
                                           Plaintiffs,
             20                                                      DECLARATION OF BLAKE ALLEN
                           v.
             21
                   The American Bottling Company; a
             22    Corporation; Keurig-Dr. Pepper, Inc., and
             23    DOES 1-20, inclusive,

             24

             25                            Defendants.

             26
             27

             28
                                                                 1
                                                                                        Exhibit Page 035
                                                    DECLARATION OF BLAKE ALLEN
DocuSign Envelope ID: E818D9E1-DA39-45EB-B2DB-966AFFF5D0D7
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 48 of 72 Page ID
                                             #:416



              1                                DECLARATION OF BLAKE ALLEN
              2    I, Blake Allen, declare and state as follows:
              3            1.      I am over 18 years of age and a resident of the State of California. I
              4    have personal knowledge of the facts and statements set forth in this declaration.
              5    And if called upon to testify, I could and would testify competently thereto.
              6            2.      I am a former employee of The American Bottling Company and
              7    Keurig-Dr. Pepper, Inc. (“KDP”), located in Vernon, CA. My employment with
              8    KDP was from approximately January 2019 to approximately October 2019. I was
              9    a full-time, non-exempt, hourly employee, and I held the position of Order Picker.
             10            3.      During my employment with KDP, I was subject to the “Dr Pepper
             11    Snapple Group Employee Handbook” and the policies contained in that handbook.
             12    This included KDP’s policy on Rest Periods that stated “[B]ecause rest periods are
             13    paid time, employees should remain on the premises”. Also, beginning on January 1,
             14    2019 I was subject to the KDP’s “U.S Timekeeping, Overtime, Meal Periods & Rest
             15    Break Policy for Non-Exempt Employees” policy. Like the employee handbook this
             16    policy also stated “Employees are not permitted to leave Company premises while
             17    on paid rest breaks.” This policy and the employee handbook applied to all non-
             18    exempt employees in California, like me.
             19            4.      During my Employment with KDP the policies in the employee
             20    handbook applied to me. These policies of not being able to leave the premises
             21    during rest breaks were enforced by KDP management. In fact, I was given verbal
             22    warnings for not being on-call or visible during my breaks.
             23            5.      During my Rest Break I was not relieved of all duties and not free from
             24    control under my employers. KDP required all employees to remain on call by
             25    ordering employees to keep their radio phones and pagers on even during rest
             26    periods. Under such circumstances, I was never paid an additional one hour of pay
             27    for my missed rest break.
             28
                                                                 2
                                                                                           Exhibit Page 036
                                                    DECLARATION OF BLAKE ALLEN
DocuSign Envelope ID: E818D9E1-DA39-45EB-B2DB-966AFFF5D0D7
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 49 of 72 Page ID
                                             #:417



              1            6.      Throughout my employment with KDP, I was not always consistently
              2    provided always me with a “duty free” complete thirty minute meal period before
              3    the 5th hour. In addition, I was not given a second Meal Break when I worked more
              4    than ten hours. Due to high pressure and understaffing I was asked to clock out and
              5    continue working during my Meal Break. Under such circumstances, I was not
              6    compensated of my missed meal break with the California Meal Break Premium.
              7            7.      Throughout my employment with KDP, my employers failed to pay me
              8    my proper premium overtime pay for all hours worked and/or holidays. I believe my
              9    wage statements do not accurately reflect my hours worked.
             10            I declare under penalty of perjury under the laws of the State of California
             11    that the foregoing is true and correct.
             12
                                                 10/30/2019                   Blake Allen
             13    EXECUTED this ____ day of October __, 2019 at ______________________,
             14    California.
             15

             16                                               ___________________________________
                                                                        BLAKE ALLEN
             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                                 3
                                                                                         Exhibit Page 037
                                                    DECLARATION OF BLAKE ALLEN
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 50 of 72 Page ID
                                  #:418




                               EXHIBIT G


                                                                  Exhibit Page 038
 Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 51 of 72 Page ID
                                   #:419




******** ROUGH DRAFT TRANSCRIPT ******* ROUGH DRAFT TRANSCRIPT********ROUGH DRAFT
TRANSCRIPT****




            1       LOS ANGELES, CALIFORNIA, FRIDAY, OCTOBER 25, 2019

            2                            10:00 A.M.

            3                               ‐OOO‐

            4

            5                            MAUNG LIN,

            6        THE WITNESS HEREIN, AFTER HAVING BEEN FIRST DULY

            7        SWORN, WAS DEPOSED AND TESTIFIED AS FOLLOWS:

            8

            9                            EXAMINATION

           10   BY MR. SHORT:

           11        Q   GOOD MORNING.

           12        A   GOOD MORNING.

           13        Q   MY NAME IS BRIAN SHORT.       I REPRESENT THE

           14   PLAINTIFF IN THIS ACTION, MR. JUAN GUZMAN LOPEZ IN A

           15   LAWSUIT THAT'S BEEN BROUGHT AGAINST TWO DIFFERENT

           16   ENTITIES, AMERICAN BOTTLE COMPANY, INC. AND

           17   KEURIG/DR. PEPPER.

           18            ARE YOU FAMILIAR WITH THE LITIGATION?

           19        A   YES.

           20        Q   HAVE YOU SEEN THE COMPLAINT THAT'S BEEN FILED IN

           21   THIS MATTER?




                                                                         Exhibit Page 039
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 52 of 72 Page ID
                                  #:420


         13          A   CAN YOU RESTATE THE QUESTION?

         14          Q   SURE.

         15              SO YOU SAID THAT THIS APPLICATION, MILEAGE

         16     APPLICATION, CALCULATES THE MILEAGE THAT AN INDIVIDUAL IS

         17     GOING TO BE REIMBURSED, CORRECT?

         18          A   YES.

         19          Q   WHEN A PERSON IS TRYING TO DETERMINE WHEN THEY

         20     ARE TO GO TO THEIR FIRST LOCATION AND THEY WANT TO KNOW

         21     HOW TO GET THERE, ARE THEY SUPPOSED TO PUT THAT LOCATION

         22     INTO THIS MILEAGE APP IN ORDER TO DETERMINE HOW TO GET

         23     THERE?

         24          A   THE LOCATION OF THEIR DESTINATION, YES, THAT'S

         25     MY UNDERSTANDING.
                                                                        96
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1          Q   AND ARE THEY SUPPOSED TO DO THAT FOR EACH

          2     LOCATION THEY'RE GOING TO THROW OUT THE DAY?

          3          A   MY UNDERSTANDING IS, YES.

          4          Q   AND IS THIS THE SAME APPLICATION THAT IS USED TO

          5     KEEP TRACK OF TRACK OF TIME FOR MERCHANDISERS IN

          6     CALIFORNIA?

          7          A   THERE IS A DIFFERENT APP, MY TIME APP FOR

          8     CLOCKING IN AND OUT.

          9          Q   SO THIS IS A ‐‐ MY RECOLLECTION THIS IS THE

         10     THIRD APPLICATION WE'RE TALKING ABOUT, CORRECT?




                                                                       Exhibit Page 040
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 53 of 72 Page ID
                                  #:421


         11          A   YES.

         12          Q   SO THERE IS A MY DAY APP, THERE IS SOME MILEAGE

         13     APP, WHICH YOU DON'T REMEMBER THE NAME OF IT AND THERE IS

         14     ALSO A MY TIME APPLICATION?

         15          A   YES.

         16          Q   WHAT WERE THE PURPOSES OF MY TIME APPLICATION?

         17          A   FOR THE PURPOSES IS FOR EMPLOYEES TO ACCURATELY

         18     TRACK AND REPORT THEIR TIME WORKED SO THAT WE CAN

         19     ACCURATELY AND APPROPRIATELY COMPENSATE ALL OF OUR

         20     EMPLOYEES FOR THE HOURS THAT THEY WORK.

         21          Q   OKAY.   AND WAS THIS FOR ALL EMPLOYEES THROUGHOUT

         22     CALIFORNIA OF DR. PEPPER?

         23          A   WE'RE TALKING ABOUT MERCHANDISERS, YES.

         24          Q   WELL, THAT'S WHAT WE WERE TALKING ABOUT.     I'M

         25      ASKING YOU IF THIS MY TIME APP IS USED FOR ALL EMPLOYEES
                                                                        97
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1     IN CALIFORNIA?

          2          A   WE ‐‐ DRIVERS WOULD HAVE THEIR WAY OF REPORTING

          3     THEIR TIME ON THEIR PHONE.    AND ACCOUNT MANAGERS WOULD

          4     HAVE THE SAME WAY OF REPORTING TIME ON THEIR IPADS.    SO I

          5     THINK THAT MY TIME IS FOR ALL DIFFERENT NON‐EXEMPT

          6     EMPLOYEES TRACKING THAT WORK IN THE FIELD, BUT NOT EVERY

          7     NON‐EXEMPT EMPLOYEE WOULD USE THIS APP.

          8          Q   OKAY.   SO YOUR UNDERSTANDING IS THAT EMPLOYEES




                                                                        Exhibit Page 041
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 54 of 72 Page ID
                                  #:422


          9     THAT WORK IN THE FIELD, THE DRIVERS, THE ACCOUNT

         10     MANAGERS, THE MERCHANDISERS UTILIZED THIS MY TIME APP

         11     EITHER THROUGH AN IPHONE OR THROUGH AN IPAD, CORRECT?

         12          A   YES.

         13          Q   AND GOING BACK TO THE IPHONE, WE HAD DISCUSSED

         14     THAT SOME OF THE MERCHANDISERS UTILIZED AN IPHONE OR WERE

         15     ISSUED AN IPHONE AT THE OUTSET OF THEIR EMPLOYMENT.

         16                 WERE THE ACCOUNT MANAGERS ISSUED AN IPAD FOR THE

         17     SAME PURPOSES?

         18          A      YES.

         19          Q      AND WERE BOTH THE ACCOUNT MANAGERS AND THE

         20     DRIVERS AND MERCHANDISERS EXPECTED TO HAVE ALL OF ‐‐

         21     UTILIZE ALL OF THESE APPLICATIONS ON THEIR IPHONE OR IPAD

         22     DURING THEIR ENTIRE EMPLOYMENT?

         23          A      YES.   MY UNDERSTANDING, YES.

         24          Q      FOR THE PURPOSES OF KEEPING TRACK OF TIME, CLOCK

         25     IN AND CLOCK OUT TIMES, WAS THERE ANY OTHER METHODOLOGY
                                                                        98
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1     USED IN ADDITION TO THESE APPLICATIONS?

          2          A   FOR WHICH GROUP OF EMPLOYEES?

          3          Q   FOR THE GROUP THAT WE'RE TALKING ABOUT NOW, THE

          4     DRIVERS, ACCOUNT MANAGERS ALL OF INDIVIDUALS THAT WORKED

          5     OFF‐SITE?

          6          A      NO, NOT TO MY KNOWLEDGE.




                                                                         Exhibit Page 042
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 55 of 72 Page ID
                                  #:423


         15     SOMEWHERE, HOWEVER, WE WERE VERY CLEAR, I WAS PART OF THE

         16     CALIFORNIA WAGE AND HOUR POLICY TRAINING, ATTESTATION

         17     TRAINING, WE WERE VERY, VERY CLEAR WITH OUR EMPLOYEES AND

         18     SUPERVISORS THAT THAT IS NOT TO HAPPEN.       THAT IS JUST NOT

         19     TOLERATED.

         20          Q   SO IS IT YOUR UNDERSTANDING THAT ABC'S POLICIES

         21     IS THAT SUPERVISORS MAY NOT ALTER TIMECARDS WITHOUT THE

         22     EXPRESSED CONSENT OF THE EMPLOYEE?

         23          A   YES.

         24          Q   ALL RIGHT.     AND IS THERE AN AUDIT TRAIL THAT'S

         25     KEPT ANYWHERE IN SOFTWARE OR OTHERWISE THAT WOULD
                                                                       145
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1     INDICATE WHEN ‐‐ WHAT CHANGE IS MADE TO A PUNCH?

          2              MR. WHANG:     OBJECTION.   VAGUE AND AMBIGUOUS.

          3              THE WITNESS:     I WOULD SUPPOSE THAT

          4     ELECTRONICALLY, YES, THERE IS.       I WOULD HAVE TO SPEAK TO

          5     THE KRONOS FOLKS.     THEY ARE THE THIRD PARTY COMPANY THAT

          6     MANAGES THIS.

          7          Q   BY MR. SHORT:     SO IS KRONOS UTILIZED BY ALL

          8     CALIFORNIA FACILITIES BY ABC?

          9          A   TO MY UNDERSTANDING, YES.

         10          Q   TO MY UNDERSTANDING, I'M FAIRLY FAMILIAR WITH

         11     THE KRONOS SOFTWARE.     I KNOW THERE IS AUDIT TRAIL

         12      CAPABILITY.    AND AS SIT HERE TODAY, IT DOESN'T SOUND LIKE




                                                                            Exhibit Page 043
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 56 of 72 Page ID
                                  #:424


         11     PARTICULAR LEVEL IN THE HIERARCHY OF SUPERVISORS THAT

         12     HAVE PERMISSION TO CHANGE A SUBORDINATE'S PUNCHES?     FOR

         13     INSTANCE, IS IT A REGIONAL MANAGER OR A DISTRICT MANAGER,

         14     OR HIGHER?

         15              MR. WHANG:    WELL, ASSUMES FACTS NOT IN EVIDENCE.

         16     MISSTATES WITNESS'S TESTIMONY.

         17              THE WITNESS:    COULD YOU RESTATE YOUR QUESTION?

         18          Q   BY MR. SHORT:    SURE?

         19          A   WHO WAS PERMISSION?      GO AHEAD PLEASE.

         20          Q   SO ASSUMING SOMEBODY NEEDS TO HAVE SOMETHING

         21     CHANGED ON THEIR TIMECARD BY A SUPERVISOR, CAN AN

         22     EMPLOYEE DO IT THEMSELVES?

         23          A   DEPENDS ON HOW FAR BACK THEY NEED TO GO, I

         24     THINK.   LET'S SAY IT'S A SAME DAY PUNCH THAT THEY NEED TO

         25      CHANGE, I THINK THEY CAN CHANGE IT ON THEIR OWN OR THEY
                                                                       147
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1     CAN CLOCK OUT AGAIN.

          2              LET'S SAY, YOU CAN'T REMEMBER IF YOU CLOCKED OUT

          3     FOR THE DAY, I GUESS YOU CAN CLOCK OUT AGAIN, IF THAT'S

          4     WHAT YOU CALL CHANGING, AN EMPLOYEE CAN DO THAT.

          5          Q   THAT'S INTERESTING.

          6              IS THERE A WAY TO TELL FROM YOUR APPLICATION

          7     WHETHER YOU ALREADY CLOCKED OUT OR NOT?      DOES IT SAY?

          8          A   YOU HAVE A CHANCE TO ATTEST AT THE END OF THE




                                                                            Exhibit Page 044
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 57 of 72 Page ID
                                  #:425


          9     DAY IF THESE ARE YOUR ACCURATE PUNCHES, THEN YOU WOULD

         10     KNOW.

         11             Q   YOU MENTIONED THAT SOMEBODY CAN CLOCK OUT AGAIN.

         12     WOULD THERE NOT BE AN INSTANCE WHERE A PERSON WOULD KNOW

         13     IF THEY HAD CLOCKED OUT IF THEY LOOKED AT THE APP?

         14             A   THEY MAY, THEY MAY NOT.    I'M NOT SURE.   I'VE NOT

         15     USED THE MY TIME APP MYSELF.     HOWEVER SOMEBODY IN MY

         16     EXPERIENCE, DOESN'T KNOW IF THEY HAVE CLOCKED OUT ON THE

         17     TIME CLOCK, THEY SHOULD BE ABLE TO CLOCK OUT AGAIN.        AND

         18     THEN THEY CAN ATTEST TO THE ACCURACY OF THEIR PUNCHES,

         19     THE SAME DAY OR AT ANOTHER TIME DURING THE WEEK.

         20             Q   DOES ABC DO THEIR OWN PAYROLL OR THAT IS DONE BY

         21     ADP OR SOME OTHER OUTSIDE AGENCY?

         22             A   KRONOS IS OUR VENDOR.     SO WHAT DO YOU MEAN DO WE

         23     OWN?

         24             Q   WHO ISSUES YOUR PAYROLL CHECKS?

         25             A   KEURIG, DR. PEPPER, ABC.
                                                                       148
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1            Q    SO TO YOUR KNOWLEDGE, THERE IS NOT AN OUTSIDE

          2     COMPANY LIKE ADP?

          3             A   WE DON'T USE ADP.

          4             Q   PAYCHEX?

          5             A   WE DON'T USE PAYCHEX EITHER, I WOULD KNOW.

          6             Q   IS THE WAGE STATEMENT FOR ‐‐ IS THERE A WAGE




                                                                           Exhibit Page 045
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 58 of 72 Page ID
                                  #:426


          7     STATEMENT PROVIDED WITH EACH PAYCHECK FOR EMPLOYEES IN

          8     CALIFORNIA?

          9          A    TO MY UNDERSTANDING, YES.

         10          Q    IS THAT ELECTRONIC OR IS IT A HARD COPY

         11     DOCUMENT?

         12          A      IT DEPENDS ON WHAT THE EMPLOYEE CHOOSES TO DO.

         13          Q      SO THE EMPLOYEE WILL MAKE AN ELECTION AS TO

         14     WHETHER TO RECEIVE HARD COPY OR ELECTRONIC AT SOME POINT

         15     DURING THEIR EMPLOYMENT?

         16          A      YES.

         17          Q      AND IF THEY ELECTED TO GET A HARD COPY, HOW IS

         18     THAT WAGE STATEMENT PROVIDED?

         19          A      A HARD COPY.

         20          Q      IS THAT EVEN IN THE INSTANCE WHERE THEY HAVE

         21     AUTOMATIC DEPOSIT OR DIRECT DEPOSIT TO THEIR BANK?

         22          A      I BELIEVE THEY GET A HARD COPY AS WELL,

         23     ACTUALLY.     IF THEY GO PAPERLESS, THEY DON'T GET PAPER

         24     COPY.    HOWEVER DIRECT DEPOSIT THEY GET BOTH THE HARD COPY

         25     AND DIRECT DEPOSIT FORM.
                                                                       149
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1          Q    AND IF THE PERSON ELECTS TO HAVE ELECTRONIC WAGE

          2     STATEMENT PROVIDED, DO INDIVIDUAL EMPLOYEES RECEIVE AN

          3     EMAIL THAT THEIR WAGE STATEMENT IS AVAILABLE?

          4          A      COULD YOU ASK THAT QUESTION AGAIN.




                                                                           Exhibit Page 046
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 59 of 72 Page ID
                                  #:427


          5          Q    SURE.

          6               IF A PERSON ELECTS TO RECEIVE ELECTRONIC WAGE

          7     STATEMENTS, HOW DO THEY RECEIVE THAT?

          8          A    SO THEY CAN LOG INTO A WEBSITE CALLED EPAY PLUS,

          9     AND THEY CAN SETUP AN ACCOUNT.   THEY CAN GO IN THERE,

         10     LOOK AT THEIR WAGE STATEMENTS, THEIR PAYCHECKS.   THEY CAN

         11     EVEN ORDER W2S ON THEIR WEBSITES FROM WHAT I UNDERSTAND.

         12          Q    DO YOU KNOW HOW LONG THAT INFORMATION STAYS

         13     AVAILABLE TO THEM?   IS IT THROUGHOUT THE ENTIRE OF THEIR

         14     EMPLOYMENT?

         15          A    THAT'S A GOOD QUESTION.   I DON'T KNOW HOW LONG

         16     THAT'S AVAILABLE.

         17          Q    ARE INDIVIDUALS PROVIDED AN OPPORTUNITY TO

         18     REVIEW THEIR WAGE STATEMENT PRIOR TO THE PAYCHECK BEING

         19     ISSUED?

         20          A    NOT TO MY KNOWLEDGE.   HOW WOULD THEY VIEW THEIR

         21     WAGE STATEMENT?

         22          Q    WELL, FOR INSTANCE, I'LL GIVE YOU MY OWN

         23     CIRCUMSTANCES.    BACK BEFORE I STARTED MY OWN PRACTICE MY

         24     EMPLOYER WOULD SEND ME A WAGE STATEMENT AND SAY IF YOU

         25      HAVE ANY ISSUES WITH LET ME KNOW BY THURSDAY AT TWO P.M.
                                                                       150
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1     IN ORDER TO CORRECT IT.   DO YOU KNOW WHETHER THAT HAPPENS

          2     AT ABC?




                                                                         Exhibit Page 047
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 60 of 72 Page ID
                                  #:428


         14          A   IT WOULD BE RECORDED THE SAME WAY ATTESTATION IS

         15     RECORDED.

         16          Q      IS THERE A SIMILAR AUDIT TRAIL AS WE TALKED

         17     ABOUT WITH KRONOS THAT THE CHANGE MADE ON X DATE?

         18          A      I SUPPOSE IF SOMEBODY WANTS TO AUDIT THE

         19     PUNCHES, SOMEBODY CAN.     IT'S HARD FOR ME TO SAY IS THERE

         20     AN AUDIT TRAIL.     IT'S PRETTY WIDE OPEN.

         21          Q      SO YOU'RE NOT AWARE OF WHETHER THE CHANGE OF THE

         22     ATTESTATION IS KEPT SOMEWHERE IN A DATABASE OR SOMETHING?

         23          A      AS I SAID EARLIER, I THINK KRONOS HAS THE

         24     TECHNICAL CREDIBILITY.     WE USE KRONOS FOR OUR TIMEKEEPING

         25     PURPOSES SO I WOULD ASSUME KRONOS CAN HELP COMPANIES
                                                                       158
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1     AUDIT THESE PUNCHES.    THEREFORE THERE WILL BE AUDIT

          2     TRAILS TO YOUR QUESTION.

          3          Q      BUT THE ATTESTATIONS IS SOMETHING DIFFERENT THAN

          4     KRONOS, CORRECT?

          5          A      ATTESTATION IS FOR THE EMPLOYEES TO ATTEST TO

          6     THEIR PUNCHES AND THEN THAT IS SUBMITTED, THAT IS

          7     COMMUNICATED TO KRONOS, AND THEN THE PUNCHES ARE IN

          8     KRONOS, RIGHT.

          9                 SO YOU WILL KNOW WHEN THE SUPERVISORS ARE ‐‐ I

         10     GUESS I'M CONFUSING HERE, IN THAT THE PUNCHES THAT PEOPLE

         11     ARE MAKING WILL BE IN KRONOS.




                                                                          Exhibit Page 048
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 61 of 72 Page ID
                                  #:429


          6            Q   SO THERE IS SEVERAL REFERENCES.   I'LL ASK YOU ON

          7     THE FIRST PAGE OR SECOND PAGE HERE, IT SAYS KRONOS CLOCK.

          8                IS THIS A REPRESENTATION OF THE KRONOS

          9     APPLICATION SYSTEM FOR TIMEKEEPING?

         10            A   THAT'S WHAT IT LOOKS LIKE, YES.

         11            Q   AND IF YOU LOOK AT THE NEXT PAGE, IT SAYS XORA,

         12     I BELIEVE IS HOW YOU PRONOUNCE IT?

         13            A   YEAH, I THINK SO.

         14            Q   IS THIS A DIFFERENT SYSTEM THAT'S UTILIZED BY

         15     ABC?

         16            A   I THINK IT WAS AT ONE POINT FOR DRIVERS MAYBE.

         17            Q   IS THAT ALL OF THE PEOPLE THAT YOU UNDERSTAND TO

         18     USE XORA?

         19            A    YEAH.   THEY MAY OR MAY NOT STILL USE IT.   I ALSO

         20     REALIZE THAT WE USED TO HAVE PAPER ATTESTATION BEFORE THE

         21     ATTESTATION SYSTEM SO.

         22            Q    DO YOU KNOW WHAT TIMEFRAME THAT WAS?

         23            A    I THINK IT WAS BEFORE THE ELECTRONIC ATTESTATION

         24     TOOL WAS IMPLEMENTED.

         25            Q    DO YOU KNOW, APPROXIMATELY, WHAT DATE THAT
                                                                       187
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1     ELECTRONIC SYSTEM WENT INTO EFFECT?

          2            A   I DON'T REMEMBER EXACTLY.   I CAN'T REMEMBER.     IT

          3     WAS AFTER I STARTED WITH THE COMPANY.     SO SOMETIME AFTER




                                                                           Exhibit Page 049
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 62 of 72 Page ID
                                  #:430


          4     2016.

          5             Q   OKAY.    ALL RIGHT.   AND THEN THE NEXT PAGE IF YOU

          6     LOOK AT 147.        IT SAYS APACHETA.   DO YOU KNOW WHAT THAT

          7     SYSTEM IS?

          8             A   I THINK IT'S ALSO DRIVERS RELATED.      I THINK.

          9             Q   AT THE BOTTOM OF THIS DOCUMENT HERE, IT SAYS ALL

         10     APACHETA USERS MUST BE BIOMETRICALLY ENROLLED TO USE THE

         11     KRONOS CLOCK.        DO YOU SEE THAT?

         12             A   YES.

         13             Q   WHAT DOES MY BIOMETRICALLY ENROLLED MEAN?

         14             A   I BELIEVE IT MEANS USING YOUR FINGERPRINT TO

         15     CLOCK IN AND OUT.

         16             Q   DO YOU KNOW WHICH EMPLOYEES USED THAT DURING THE

         17     RELEVANT TIME PERIODS, 2015?

         18             A   MIGHT HAVE BEEN DRIVERS AND OTHER KRONOS CLOCK

         19     USERS PERHAPS.

         20             Q   OKAY.     SO THE GRAPHICAL REPRESENTATION THAT ARE

         21     ON THIS DOCUMENT HERE, DOES THIS ACCURATE REFLECT IN YOUR

         22     CASE THAT EMPLOYEES WERE USING DURING THE VARIOUS

         23     SYSTEMS.

         24             A   AS FAR AS I UNDERSTAND, YES.

         25             Q I'M NOT FAMILIAR WHETHER IT HELPS ME TO TAKE A
                                                                       188
              ***** ROUGH DRAFT TRANSCRIPT ***** ROUGH DRAFT TRANSCRIPT *****



          1     LOOK AT IT SO I JUST WANTED TO KNOW.




                                                                               Exhibit Page 050
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 63 of 72 Page ID
                                  #:431




                               EXHIBIT H


                                                                  Exhibit Page 051
DocuSign Envelope ID: 18A6B8F6-7247-4758-A87A-15FFF4785368
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 64 of 72 Page ID
                                             #:432



               1
                   KJT LAW GROUP LLP
               2   Vache A. Thomassian (SBN 289053)
                   vache@kjtlawgroup.com
               3
                   Caspar Jivalagian (SBN 282818)
               4   caspar@kjtlawgroup.com
               5
                   230 N. Maryland Ave., Suite 306
                   Glendale, CA 91206
               6   Tel: 818-507-8525
               7
                   ADAMS EMPLOYMENT COUNSEL
               8   Christopher A. Adams (SBN 266440)
               9
                   ca@AdamsEmploymentCounsel.com
                   4740 Calle Carga
             10    Camarillo, CA 93012
             11    Telephone: 818-425-1437

             12    Attorneys Continued on Following Page
             13
                                                UNITED STATES DISTRICT COURT
             14
                                              CENTRAL DISTRICT OF CALIFORNIA
             15

             16

             17    Juan M. Guzman-Lopez, individually and            Case No.: 2:19-cv-04358-R-GJS
                   on behalf of all others similarly situated,
             18
                                             Plaintiffs,
             19
                            v.                                       DECLARATION OF SANTIAGO
             20                                                      BENAVIDEZ
             21    The American Bottling Company; a
                   Corporation; Keurig-Dr. Pepper, Inc., and
             22    DOES 1-20, inclusive,
             23

             24                              Defendants.
             25

             26
             27

             28
                                                                 1
                                                                                        Exhibit Page 052
                                                DECLARATION OF SANTIAGO BENAVIDEZ
DocuSign Envelope ID: 18A6B8F6-7247-4758-A87A-15FFF4785368
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 65 of 72 Page ID
                                             #:433


                   Brian Short, Esq. (S.B. # 236140)
               1
                   Dorota A. James (S.B. # 309933)
               2   ShortLegal, APC
                   350 10th Ave.
               3
                   Suite 1000
               4   San Diego, CA 92101
               5
                   Tel: (619) 272-0720
                   Fax: (619) 839-3129
               6

               7
                   Attorneys for Plaintiff Juan M. Guzman-Lopez
                   on behalf of himself and all others similarly situated
               8

               9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                                2
                                                                                    Exhibit Page 053
                                                DECLARATION OF SANTIAGO BENAVIDEZ
DocuSign Envelope ID: 18A6B8F6-7247-4758-A87A-15FFF4785368
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 66 of 72 Page ID
                                             #:434



               1

               2                         DECLARATION OF SANTIAGO BENAVIDES
               3   I, Santiago Benavides, declare and state as follows:
               4            1.       I am over 18 years of age and a resident of the State of California. I
               5   have personal knowledge of the facts and statements set forth in this declaration.
               6   And if called upon to testify, I could and would testify competently thereto.
               7            2.       I am an employee of The American Bottling Company and Keurig-Dr.
               8   Pepper, Inc. (collectively, “KDP”), located in Vernon, CA. My employment with
               9   KDP has been from approximately February 2018 to the present. I am a full-time,
             10    non-exempt, hourly employee and I hold the position of warehouse forklift driver.
             11             3.       As an employee with KDP, I am subject to the “Dr Pepper Snapple
             12    Group Employee Handbook” and the policies contained in that handbook. This
             13    included KDP’s policy on Rest Periods that stated “[B]ecause rest periods are paid
             14    time, employees should remain on the premises.” Also, beginning on January 1,
             15    2019, I was subject to the KDP’s “U.S Timekeeping, Overtime, Meal Periods &
             16    Rest Break Policy for Non-Exempt Employees” policy. Like the employee
             17    handbook this policy also stated “Employees are not permitted to leave Company
             18    premises while on paid rest breaks.” This policy and the employee handbook apply
             19    to all non-exempt employees in California, like me.
             20             4.       As an employee of KDP, the policies in the employee handbook apply
             21    to me, including the rest break policies described above. Importantly, these policies
             22    of not being able to leave the premises during rest breaks are enforced by KDP
             23    management. Specifically, my manger told me that I cannot leave the premises of
             24    the Vernon facility during my rest breaks.
             25             5.       Under such circumstances, I am never paid an additional one hour of
             26    pay for my missed rest break.
             27             6.       Throughout my employment with KDP, my employers fail to pay me
             28    my proper premium overtime pay for all hours worked and/or holidays. I am
                                                                   3
                                                                                             Exhibit Page 054
                                                DECLARATION OF SANTIAGO BENAVIDEZ
DocuSign Envelope ID: 18A6B8F6-7247-4758-A87A-15FFF4785368
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 67 of 72 Page ID
                                             #:435



               1   expected to work on holidays in order to finish my assigned tasks and I believe my
               2   wage statements do not accurately reflect my hours worked.
               3            I declare under penalty of perjury under the laws of the State of California
               4   that the foregoing is true and correct.
               5                            10/30/2019
                                                                            5:05
               6   EXECUTED this ____ day of October __, 2019 at ______________________,
               7   California.
               8

               9                                             ____________________________
                                                                 SANTIAGO BENAVIDES
             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                                 4
                                                                                          Exhibit Page 055
                                                DECLARATION OF SANTIAGO BENAVIDEZ
Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 68 of 72 Page ID
                                  #:436




                                EXHIBIT I


                                                                  Exhibit Page 056
DocuSign Envelope ID: 39F96CD2-60AB-4FE3-8406-3E9186151697
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 69 of 72 Page ID
                                             #:437



               1
                   KJT LAW GROUP LLP
               2   Vache A. Thomassian (SBN 289053)
                   vache@kjtlawgroup.com
               3
                   Caspar Jivalagian (SBN 282818)
               4   caspar@kjtlawgroup.com
               5
                   230 N. Maryland Ave., Suite 306
                   Glendale, CA 91206
               6   Tel: 818-507-8525
               7
                   ADAMS EMPLOYMENT COUNSEL
               8   Christopher A. Adams (SBN 266440)
               9
                   ca@AdamsEmploymentCounsel.com
                   4740 Calle Carga
             10    Camarillo, CA 93012
             11    Telephone: 818-425-1437

             12    Attorneys Continued on Following Page
             13
                                                UNITED STATES DISTRICT COURT
             14
                                             CENTRAL DISTRICT OF CALIFORNIA
             15

             16

             17    Juan M. Guzman-Lopez, individually and            Case No.: 2:19-cv-04358-R-GJS
                   on behalf of all others similarly situated,
             18
                                             Plaintiffs,
             19
                            v.                                       DECLARATION OF JUSTIN
             20                                                      BETANZOS
             21    The American Bottling Company; a
                   Corporation; Keurig-Dr. Pepper, Inc., and
             22    DOES 1-20, inclusive,
             23

             24                              Defendants.
             25

             26
             27

             28
                                                                 1
                                                                                        Exhibit Page 057
                                                  DECLARATION OF JUSTIN BETANZOS
DocuSign Envelope ID: 39F96CD2-60AB-4FE3-8406-3E9186151697
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 70 of 72 Page ID
                                             #:438


                   Brian Short, Esq. (S.B. # 236140)
               1
                   Dorota A. James (S.B. # 309933)
               2   ShortLegal, APC
                   350 10th Ave.
               3
                   Suite 1000
               4   San Diego, CA 92101
               5
                   Tel: (619) 272-0720
                   Fax: (619) 839-3129
               6

               7
                   Attorneys for Plaintiff Juan M. Guzman-Lopez
                   on behalf of himself and all others similarly situated
               8

               9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                                 2
                                                                                   Exhibit Page 058
                                                  DECLARATION OF JUSTIN BETANZOS
DocuSign Envelope ID: 39F96CD2-60AB-4FE3-8406-3E9186151697
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 71 of 72 Page ID
                                             #:439



               1                             DECLARATION OF JUSTIN BETANZOS
               2   I, JUSTIN BETANZOS, declare and state as follows:
               3            1.      I am over 18 years of age and a resident of the State of California. I
               4   have personal knowledge of the facts and statements set forth in this declaration.
               5   And if called upon to testify, I could and would testify competently thereto.
               6            2.      I am a former employee of The American Bottling Company and
               7   Keurig-Dr. Pepper, Inc. (“KDP”) of their facility located in Vernon, California. My
               8   employment with KDP was from approximately August 2018 to approximately
               9   January 2019. I was a full-time employee working about 60 hours per week, and I
             10    was a non-exempt, hourly employee. During my employment, I held the position of
             11    Merchandiser.
             12             3.      During my employment with KDP, I was subject to the “Dr Pepper
             13    Snapple Group Employee Handbook” and the policies contained in that handbook.
             14    This included KDP’s policy on Rest Periods that stated “[B]ecause rest periods are
             15    paid time, employees should remain on the premises.” Also, beginning on January 1,
             16    2019 I was subject to the KDP’s “U.S Timekeeping, Overtime, Meal Periods & Rest
             17    Break Policy for Non-Exempt Employees” policy. Like the employee handbook this
             18    policy also stated “Employees are not permitted to leave Company premises while
             19    on paid rest breaks.” This policy and the employee handbook applied to all non-
             20    exempt employees in California, like me.
             21             4.      During my employment with KDP the policies discussed above in the
             22    employee handbook applied to me. These policies of not being able to leave the
             23    premises during rest breaks were enforced by KDP management. In fact, I was given
             24    verbal warnings for not being on-call during my breaks and I was threatened by
             25    management.
             26             5.      During my rest break I was not relieved of all duties. Mainly, KDP
             27    provided their employees – including me – with radio phones and they required all
             28    to keep their radio phones and pagers on even during rest periods. In doing so, KDP
                                                                  3
                                                                                            Exhibit Page 059
                                                  DECLARATION OF JUSTIN BETANZOS
DocuSign Envelope ID: 39F96CD2-60AB-4FE3-8406-3E9186151697
           Case 2:19-cv-04358-JFW-GJS Document 31-3 Filed 10/30/19 Page 72 of 72 Page ID
                                             #:440



               1   required their employees and me to monitor the radio phones. Under such
               2   circumstances, I was never paid an additional one hour of pay for my missed rest
               3   breaks.
               4            6.      Throughout my employment with KDP, I was not always provided with
               5   a “duty free” complete thirty-minute meal period before the 5th hour of work. In
               6   addition, I was not given a second meal break when I worked more than ten hours.
               7   Due to high pressure and understaffing I was asked to clock out and continue
               8   working during my meal breaks. Under such circumstances, I was never paid an
               9   additional hour of pay for my missed meal breaks.
             10             I declare under penalty of perjury under the laws of the State of California
             11    that the foregoing is true and correct.
             12                              10/30/2019
                                                                             5:35pm
             13    EXECUTED this ____ day of October __, 2019 at ______________________,
             14    California.
             15

             16
                                                             ___________________________________
             17                                                  JUSTIN BETANZOS
             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                                 4
                                                                                          Exhibit Page 060
                                                  DECLARATION OF JUSTIN BETANZOS
